Exhibit 10.3

CONSTRUCTION LOAN AGREEMENT

between

GGT Crescent Alexander NC Venture, LLC,

a Delaware limited liability company

and

Regions Bank

Entered into as of November 27, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS

     - 1 -   

1.1

  Defined Terms      - 1 -   

1.2

  Exhibits Incorporated      - 13 -   

ARTICLE 2. LOAN

     - 13 -   

2.1

  Loans      - 13 -   

2.2

  Payment of the Loans      - 13 -   

2.3

  Loan Fee      - 15 -   

2.4

  Options to Extend      - 15 -   

2.5

  Use of Proceeds      - 16 -   

2.6

  Credit for Payments      - 16 -   

2.7

  Full Repayment and Reconveyance      - 16 -   

2.8

  Loans Do Not Constitute a Waiver      - 16 -   

2.9

  Tax Tracking Fee      - 16 -   

ARTICLE 3. CONDITIONS PRECEDENT

     - 17 -   

3.1

  Conditions to Initial Loan      - 17 -   

3.2

  Subsequent Loans      - 21 -   

3.3

  Final Loan      - 23 -   

ARTICLE 4. DISBURSEMENT OF the LOANS

     - 24 -   

4.1

  Procedure for Borrowing      - 24 -   

4.2

  Account, Pledge and Assignment, and Disbursement Authorization      - 24 -   

4.3

  Loans Shortfall      - 25 -   

4.4

  Budget      - 26 -   

4.5

  Budget Line Items      - 26 -   

4.6

  Contingency      - 26 -   

4.7

  Retainage      - 27 -   

4.8

  Stored Materials      - 27 -   

4.9

  Correction of Defects      - 27 -   

4.10

  Construction Consultant      - 28 -   

4.11

  Telephonic Notices      - 28 -   

4.12

  Advances to the Borrower and Contractor Jointly      - 28 -   

4.13

  Loans to Fund Interest Reserve      - 28 -   

4.14

  Development Fee      - 29 -   

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

     - 29 -   

5.1

  Insurance      - 29 -   

5.2

  Authority/Enforceability      - 29 -   

5.3

  Binding Obligations      - 29 -   

5.4

  Formation and Organizational Documents      - 29 -   

5.5

  No Subsidiaries      - 30 -   

5.6

  No Violation      - 30 -   

5.7

  Compliance with Laws      - 30 -   

5.8

  No Litigation      - 30 -   

5.9

  Financial Condition      - 30 -   

5.10

  No Material Adverse Effect      - 30 -   

 

- i -



--------------------------------------------------------------------------------

5.11

  Accuracy      - 30 -   

5.12

  Tax Liability      - 30 -   

5.13

  Ownership of Property      - 30 -   

5.14

  Utilities      - 31 -   

5.15

  Americans with Disabilities Act Compliance      - 31 -   

5.16

  Business Loan      - 31 -   

5.17

  Tax Shelter Regulations      - 31 -   

5.18

  Absence of Defaults      - 31 -   

5.19

  Regulation U      - 31 -   

5.20

  Investment Company Act      - 31 -   

5.21

  ERISA      - 31 -   

5.22

  Solvency      - 32 -   

5.23

  Hazardous Materials      - 32 -   

5.24

  OFAC      - 32 -   

5.25

  Plans and Specifications      - 32 -   

5.26

  Improvements      - 32 -   

5.27

  Management      - 33 -   

ARTICLE 6. AFFIRMATIVE COVENANTS

     - 33 -   

6.1

  Expenses      - 33 -   

6.2

  ERISA Compliance      - 33 -   

6.3

  Leasing      - 34 -   

6.4

  Income to be Applied to Debt Service      - 34 -   

6.5

  Further Assurances      - 34 -   

6.6

  Insurance      - 34 -   

6.7

  Maintenance; Management      - 38 -   

6.8

  Hazardous Materials      - 38 -   

6.9

  Financial Information      - 40 -   

6.10

  Construction      - 41 -   

6.11

  Inspection by Construction Consultant      - 41 -   

6.12

  Meeting with Construction Consultant; Approval of Equity Disbursements by
Construction Consultant      - 41 -   

6.13

  Foundation and As-Built Surveys      - 41 -   

6.14

  Soil, Concrete and Other Tests      - 41 -   

6.15

  Building Permits; Restrictions      - 42 -   

6.16

  Litigation      - 42 -   

6.17

  Sign and Publicity      - 42 -   

6.18

  Liens and Lien Waivers      - 42 -   

6.19

  Management and Leasing Agreements      - 42 -   

6.20

  Project Documents      - 42 -   

6.21

  Access to Project and Right to Cure Defaults      - 43 -   

6.22

  Obligations under Permitted Exceptions      - 43 -   

6.23

  Completion of the Project      - 43 -   

6.24

  Deposit and Operating Accounts      - 44 -   

6.25

  Casualty and Condemnation Notice; Use of Proceeds      - 44 -   

6.26

  Payment of Project Expenses      - 46 -   

6.27

  Notices      - 46 -   

6.28

  Books and Records      - 46 -   

6.29

  Compliance with Laws      - 47 -   

6.30

  Subcontractors      - 47 -   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 7. NEGATIVE COVENANTS

     - 47 -   

7.1

  Easements and Restrictive Covenants      - 47 -   

7.2

  Liens      - 47 -   

7.3

  Indebtedness, Investments, Loans and Advances      - 47 -   

7.4

  Restrictions      - 48 -   

7.5

  Distributions      - 48 -   

7.6

  Change Orders      - 48 -   

7.7

  Extras and Contract Changes      - 48 -   

7.8

  Ownership of Material and Fixtures      - 48 -   

7.9

  Contracts      - 48 -   

7.10

  Tenant Leases      - 49 -   

7.11

  Assignment      - 49 -   

7.12

  Change in Structure or Management; Single-Asset Entity      - 49 -   

7.13

  Transfer of the Land or Improvements      - 49 -   

ARTICLE 8. DEFAULTS AND REMEDIES

     - 50 -   

8.1

  Event of Default      - 50 -   

8.2

  Acceleration Upon Certain Default      - 54 -   

8.3

  Completion of Construction      - 54 -   

8.4

  Lender’s Right to Stop Construction      - 55 -   

8.5

  Remedies upon Default      - 55 -   

8.6

  Repayment of Funds Advanced      - 56 -   

8.7

  Rights Cumulative, No Waiver      - 56 -   

8.8

  No Liability of the Lender      - 56 -   

8.9

  Discretionary Disbursements After a Default      - 56 -   

ARTICLE 9. MISCELLANEOUS PROVISIONS

     - 57 -   

9.1

  INDEMNITY      - 57 -   

9.2

  Application of Proceeds      - 58 -   

9.3

  Form of Documents      - 58 -   

9.4

  No Third Parties Benefited      - 58 -   

9.5

  Notices      - 58 -   

9.6

  Attorney-In-Fact      - 58 -   

9.7

  Actions      - 58 -   

9.8

  Relationship of Parties      - 59 -   

9.9

  Delay Outside Lender’s Control      - 59 -   

9.10

  Enforcement      - 59 -   

9.11

  Immediately Available Funds      - 59 -   

9.12

  Lender’s Consent      - 59 -   

9.13

  Loan Sales and Participations; Disclosure of Information      - 59 -   

9.14

  Capital Adequacy      - 60 -   

9.15

  Lender’s Agents      - 61 -   

9.16

  Tax Service      - 61 -   

9.17

  WAIVER OF RIGHT TO TRIAL BY JURY      - 61 -   

9.18

  Severability      - 61 -   

9.19

  Heirs, Successors and Assigns      - 61 -   

9.20

  Time      - 61 -   

9.21

  Headings; Date      - 61 -   

9.22

  Governing Law      - 62 -   

9.23

  USA Patriot Act Notice; Compliance      - 62 -   

9.24

  Integration; Interpretation      - 62 -   

 

- iii -



--------------------------------------------------------------------------------

9.25

  Counterparts      - 62 -   

9.26

  Survival of Representations and Warranties      - 62 -   

9.27

  No Waiver; Cumulative Remedies      - 62 -   

9.28

  Authorization to File Financing Statements; Power of Attorney      - 62 -   

SCHEDULES

1 Budget

2 Description of Land

EXHIBITS

A Form of Notice of Borrowing

B Form of Officer’s Certificate

C Survey Requirements

 

- iv -



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is entered into as of
November 27, 2012, by and between GGT Crescent Alexander NC Venture, LLC, a
Delaware limited liability company (“Borrower”), and Regions Bank, an Alabama
chartered commercial bank, and its successors and assigns (“Lender”).

RECITALS

WHEREAS, the Borrower has requested that the Lender extend credit to it in an
aggregate principal amount not to exceed Twenty-Five Million and No/100 Dollars
($25,000,000.00), to finance a portion of the cost of constructing the Project
(as hereinafter defined) and associated costs, subject to the limitations upon
the Loans contained herein; and

WHEREAS, the Lender is prepared to extend such credit in accordance with and
subject to the terms and conditions set forth herein;

NOW, THEREFORE, the Borrower and the Lender agree as follows:

ARTICLE 1.

DEFINITIONS

1.1       Defined Terms.   The following capitalized terms generally used in
this Agreement shall have the meanings defined or referenced below. Certain
other capitalized terms used only in specific Sections of this Agreement are
defined in such Sections.

“Account” means any account with the Lender, in the name of the Borrower or the
Borrower’s designee into which Loan proceeds may be deposited.

“Affiliate” means (a) with respect to any Loan Party, (i) any Person which,
directly or indirectly, Controls, is Controlled by or is under common Control
with such Loan Party or (ii) any Person who is a manager, director, officer or
key employee of such Loan Party or any Person described in clause (a)(i) of this
definition or (b) with respect to the Lender or any other Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Lender or such other Person.
For purposes of this definition, “Control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Aggregate Loans” means the aggregate principal amount of Loans made hereunder
(including Retainage), whether or not such Loans have been repaid.

“Agreement” shall have the meaning ascribed to such term in the preamble hereto.

“AIA” means the American Institute of Architects.

“ALTA” means the American Land Title Association.

 

- 1 -



--------------------------------------------------------------------------------

“Americans with Disabilities Act” means the Americans with Disabilities Act of
July 26, 1990, Pub. L. No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et. seq.,
as amended from time to time.

“Appraisal” means an appraisal which meets the requirements of FIRREA and is in
form and substance satisfactory to the Lender, prepared by an independent MAI
appraiser satisfactory to the Lender setting forth the market value of the Land
and Improvements as of a specific date and also the value of the Land and
Improvements upon completion. Any portion of the Project intended for lease
shall be appraised on a “stabilized value” basis.

“Appraised Value” means with respect to any Land and Improvements, the appraised
value of such Land and Improvements as determined by an Appraisal.

“Architect” means The Preston Partnership, LLC or such other architect
performing on behalf of the Borrower, which is acceptable to the Lender in its
reasonable discretion.

“Architect’s Consent” means that certain Architect’s Certificate, Consent and
Agreement dated as of the date hereof executed by the Architect for the benefit
of the Lender.

“Architect’s Contract” means that certain Professional Services Contract GGT
Crescent Alexander NC Venture, LLC dated August 24, 2012 between the Borrower
and the Architect for the design of the Project, and any amendments or
modifications thereto approved by the Lender.

“Architectural and Engineering Documents” means collectively (a) all agreements
between the Borrower and the Architect, including the Architect’s Contract,
(b) all agreements between the Borrower and the Engineer, including the
Engineer’s Contract, (c) all agreements between the Borrower and any structural
or civil engineer, (d) all agreements between the Borrower and any
mechanical/electrical engineer, (e) all agreements between the Borrower and any
soil engineer or environmental consultant, and (f) the Plans and Specifications.

“Assignment of Contracts” means that certain Assignment of Agreements,
Contracts, and Permits dated as of the date hereof, given by the Borrower in
favor of the Lender, as hereafter amended, supplemented, replaced or modified
from time to time.

“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

“Borrower” shall have the meaning ascribed to such term in the preamble hereto.

“Borrowing Date” means any Business Day specified pursuant to Section 4.1 as a
date on which the Lender may make a disbursement of the Loans hereunder.

“Budget” means the budget, cost itemization and description of sources and uses
of funds for the Project attached as Schedule 1, as the same may be revised from
time to time in accordance with this Agreement.

“Builder’s Risk Policy” has the meaning set forth in Section 6.6(a)(ii).

“Business Day” means a day on which the office of the Lender at which payments
under the Note are to be made is open for business. Unless specifically
referenced in this Agreement as a Business Day, all references to “days” shall
be to calendar days.

 

- 2 -



--------------------------------------------------------------------------------

“Change Order” means any amendments or modifications to the Plans and
Specifications, the Construction Contract or the other Construction Documents.

“Code” means the Internal Revenue Code of 1986, as amended or superseded from
time to time. Any reference to a specific provision of the Code shall be
construed to include any comparable provision of the Code as hereafter amended
or superseded.

“Commitment” means $25,000,000.00, as reduced or increased from time to time
pursuant to the terms of this Agreement.

“Commitment Period” means the period from and including the date of this
Agreement to the Maturity Date, or such earlier date as the Commitment shall
terminate as provided herein.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or (c) of the Code.

“Completion Date” means the date on which all conditions relating to the Final
Loan, as provided in Section 3.3, have been satisfied by the Borrower.

“Completion Percentage” means the percentage of in-place Construction and
furnishing of the Project attained by the Borrower as of a given date.

“Condemnation” shall have the meaning set forth in Section 6.25(e).

“Construction” means the demolition, grading, site preparation, foundation work,
and construction, acquisition, furnishing and equipping of the Project and
related facilities pursuant to the Plans and Specifications, including all
onsite and offsite improvements.

“Construction Commencement Date” means the date that is ninety (90) days from
the date of this Agreement.

“Construction Consultant” means Simon-Meyer, Charlotte, LLC or any other Person
or Persons designated by the Lender from time to time.

“Construction Contract” means the certain AIA Standard Form of Agreement Between
Owner and Contractor between the Borrower and the Contractor for the
Construction of the Project, and any amendments or modifications approved by the
Lender.

“Construction Documents” means (a) the Construction Contract, (b) the
Architectural and Engineering Documents, (c) the Plans and Specifications,
(d) the Plan of Development, (e) all other construction, architectural and other
design professional contracts and subcontracts, (f) all Change Orders, (g) all
Governmental Approvals, (h) all other drawings, budgets, and bonds relating to
the Construction, (i) all other contracts, subcontracts and agreements entered
into in connection with the Construction including Major Subcontracts, (j) all
guarantees, warranties and undertakings under the Construction Contract and all
other contracts and subcontracts, and (k) permits, licenses and trade names,
trademarks and logos used in connection with the Construction of the Project.

“Contingency” shall have the meaning set forth in Section 4.6.

 

- 3 -



--------------------------------------------------------------------------------

“Contractor” means Crescent Multifamily Construction, LLC, a Delaware limited
liability company, or such other contractor appointed by the Borrower and
acceptable to the Lender.

“Contractor’s Consent” means that certain General Contractor’s Certificate,
Consent and Agreement dated as of the date hereof executed by the Contractor for
the benefit of the Lender.

“GGT” means Global Growth Trust, Inc., a Maryland corporation.

“Debt Service Coverage Ratio” means, as of a given date, (i) for the purposes of
Section 2.4(a)(v), the ratio of (x) Net Operating Income for the six (6) month
period ended prior to such date, to (y) six (6) months of Test Monthly
Amortization, and (ii) for the purposes of Section 2.4(b)(v), the ratio of
(x) Net Operating Income for the twelve (12) month period ended prior to such
date, to (y) twelve (12) months of Test Monthly Amortization.

“Deed of Trust” means that certain Deed of Trust, Assignment of Rents and Leases
and Security Agreement dated as of the date hereof, executed by the Borrower, as
grantor, to Greg Reynolds, as Trustee, for the benefit of the Lender, as
grantee, which secures the Obligations, as hereafter amended, supplemented,
replaced or modified from time to time.

“Default” means any Event of Default or any other event or occurrence that with
the passage of time or the giving of notice, or both, shall constitute an Event
of Default.

“Default Rate” means a rate equal to the Prime Rate plus 4.00% per annum.

“Direct Costs” means direct construction costs incurred by the Borrower in
connection with the Construction of the Project, as itemized in the Budget.

“Effective Date” means the date the conditions precedent in Section 3.1 are
satisfied or waived by the Lender.

“Engineer” means LandDesign, Inc. or such other engineer appointed by the
Borrower and acceptable to the Lender.

“Engineer’s Consent” means that certain Engineer’s Certificate, Consent and
Agreement dated as of the date hereof executed by the Engineer for the benefit
of the Lender.

“Engineer’s Contract” means that certain Professional Services Contract GGT
Crescent Alexander NC Venture, LLC dated August 27, 2012 between the Borrower
and the Engineer for engineering services in connection with the Project, and
any amendments or modifications thereto approved by the Lender.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement, dated the date hereof, between the Borrower, the Guarantor and the
Lender, as hereafter amended, supplemented, replaced or modified from time to
time.

“Equity Requirement” means an amount equal to the greater of (i) 25% of the
Budget or (ii) $8,640,981.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder in effect from time to time.

 

- 4 -



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning ascribed to such term in Section 8.1.

“FEMA” means the Federal Emergency Management Agency.

“Final Loan” means the final disbursement of the Loan under the Commitment by
the Lender to the Borrower pursuant to Section 3.3.

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended from time to time.

“First Extension DSCR Test Date” means November 1, 2015.

“First Extension Maturity Date” has the meaning set forth in Section 2.4(a).

“First Extension Option” has the meaning set forth in Section 2.4(a).

“First Extension Period” means the period from the Original Maturity Date
through the First Extension Maturity Date.

“First Option to Extend Notice” has the meaning set forth in Section 2.4(a)(i).

“Governmental Approval” means approval by any Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Gross Operating Income” means the sum of any and all amounts, payments, fees,
rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Land and Improvements), discounts or credits to the Borrower, income,
interest and other monies directly or indirectly received by or on behalf of or
credited to the Borrower from any person with respect to the Borrower’s
ownership, use, development, operation, leasing, franchising, marketing or
licensing of the Land and Improvements. Gross Operating Income shall be computed
on a cash basis and shall include for each quarterly statement all amounts
actually received in such quarter whether or not such amounts are attributable
to a charge arising in such quarter.

“Gross Rents” means the rental payments actually received from the Land and the
Improvements for a given period.

“Guarantor” means Crescent Resources, LLC, a Georgia limited liability company,
and any other person or entity who, or which, in any manner, is or becomes
obligated to the Lender under any guaranty now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).

“Guaranty Agreements” means (i) that certain Guaranty Agreement dated as of the
date hereof executed by the Guarantor in favor of the Lender, as hereafter
amended, supplemented, replaced or modified from time to time (the “Payment
Guaranty”), (ii) that certain Completion Guaranty dated as of the date hereof
executed by the Guarantor in favor of the Lender, as

 

- 5 -



--------------------------------------------------------------------------------

hereafter amended, supplemented, replaced or modified from time to time (the
“Completion Guaranty”), and (iii) any additional guaranties provided in addition
to or in replacement thereof.

“Hazardous Materials” means one or more of the following substances: (a) those
substances included within the definitions of “hazardous substances,” “hazardous
materials,” “toxic substances” or “solid waste” in any one or more of the
Environmental Laws; (b) those substances listed in the United States Department
of Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto); (c) such other substances,
materials and wastes which are or become regulated under applicable local, state
or federal law, or the United States government, or which are classified as
hazardous or toxic under federal, state or local laws, orders, ordinances, rules
or regulations; and (d) any material, waste or substances which are
(i) asbestos, (ii) polychlorinated biphenyls, (iii) explosives, (iv) radioactive
materials, (v) gasoline, (vi) petroleum, (vii) petroleum products or
(viii) related or similar materials or substances.

“Hazardous Materials Claims” has the meaning set forth in Section 5.23.

“Hazardous Materials Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. 9601 et seq. (“CERCLA”); (b) the
Resource Conservation and Recovery Act, as amended by the Hazardous and Solid
Waste Amendment of 1984, 42 U.S.C. 6901 et seq. (“RCRA”); (c) the Clean Air Act,
42 U.S.C. 7401 et seq.; (d) the Clean Water Act of 1977, 33 U.S.C. 1251 et seq.;
(e) the Toxic Substances Control Act, 15 U.S.C. 2601 et seq.; (f) the Safe
Drinking Water Act, 42 U.S.C. 300(E) et seq.; (g) the Refuse Act, 33 U.S.C. 407
et seq.; (h) the Superfund Amendments and Reauthorization Act of 1986, Pub. L.
No. 99-499; (i) the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801 et seq.; (j) the regulations promulgated pursuant to the aforesaid
laws, or any of them; and (k) all other federal, state or local laws,
ordinances, orders, rules or regulations, now or hereafter existing, that
directly and/or indirectly relate to the protection of human health, the
environment, air pollution, water pollution, noise control and/or the presence,
storage, escape, seepage, leakage, emission, release, use, spillage, generation,
transportation, handling, discharge, disposal or recovery of on-site or off-site
hazardous or toxic substances, wastes or materials and/or underground storage
tanks, and as each and any of the foregoing laws, ordinances, orders, rules or
regulations may be amended or enacted from time to time.

“Implied Interest Rate” means, as of a given date, an interest rate equal to the
greatest of (a) the then-current yield to maturity of the ten-year United States
Treasury obligations as of such date plus two and one-half percent (2.50%),
(b) six and three-quarters percent (6.75%), or (c) the Interest Rate as of such
date.

“Improvements” means all buildings, fixtures, structures, improvements and
appurtenances to be constructed upon the Land in accordance with the Plans and
Specifications. The Improvements include grading and other site work,
landscaping and any and all other improvements of any nature as may be indicated
by the Plans and Specifications or as may be reasonably required to construct
and use the facilities referred to in the previous sentence, and may include
off-site work if indicated in the Plans and Specifications.

“Indemnitor” means, collectively, on a joint and several basis, the Guarantor
and any other person or entity who, or which, in any manner, is or becomes
obligated to the Lender under any indemnity now or hereafter executed in
connection with respect to the Loans.

 

- 6 -



--------------------------------------------------------------------------------

“Initial Loan” has the meaning set forth in Section 3.1.

“Interest Period” shall mean each period commencing on the last day of the
immediately preceding Interest Period and ending on the same day of the month
that interest is due one (1) month thereafter; provided (i) the first Interest
Period shall commence on the date hereof and end on the first day thereafter
that interest is due, (ii) any Interest Period that ends in a month for which
there is no day which numerically corresponds to the last day of the immediately
preceding Interest Period shall end on the last day of the month, and (iii) any
Interest Period that would otherwise extend past the Maturity Date shall end on
the Maturity Date.

“Interest Rate” means the London Interbank Offered Rate for the applicable
Interest Period plus 2.50% per annum. Interest shall be calculated on an
actual/360 day count convention.

“Land” means the real property described in Schedule 2.

“Lender” shall have the meaning ascribed to such term in the preamble hereto.

“LIBOR Business Day” shall mean a day on which the office of the Lender at which
payments under the Note are to be made is open for business and on which
dealings in U.S. dollar deposits are carried out in the London interbank market.

“Licenses and Permits” means all building permits, certificates of occupancy and
other permits, licenses, approvals and authorizations of any Governmental
Authority, including all amendments, supplements and modifications thereto,
necessary to construct, own, use, occupy, operate or maintain the Project or any
part thereof as operated or as intended to be operated.

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, charge, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
similar preferential arrangement of any kind or nature whatsoever.

“Line Items” has the meaning set forth in Section 4.5.

“Loan Documents” means, collectively, those documents related to the Loan, as
hereafter amended, supplemented, replaced or modified, from time to time,
properly executed and in recordable form, if necessary, as approved by the
Lender including, without limitation, this Agreement, the Note, the Security
Documents, the Environmental Indemnity Agreement, the Guaranty Agreements, each
indemnity agreement, each Swap Contract and each other document, instrument,
guaranty, indemnity, certificate and agreement now or hereafter evidencing,
securing or otherwise relating to the Loan.

“Loan Fee” has the meaning set forth in Section 2.3.

“Loan Parties” means the Borrower and the Guarantor.

“Loans” has the meaning set forth in Section 2.1.

“London Interbank Offered Rate” shall mean, with respect to any Interest Period,
that rate for deposits in U.S. dollars for a period comparable to the term of
such Interest Period which appears on Reuters Screen LIBOR01 Page (or such other
page that may replace that page on that service or on such other comparable
financial information reporting service used by the Lender, in

 

- 7 -



--------------------------------------------------------------------------------

its discretion, at the time such rate is determined) as of 11:00 a.m., London,
England time on the day that is two (2) LIBOR Business Days preceding the first
day of such Interest Period (or if not so reported, then as determined by the
Lender from another recognized source or from one or more interbank quotations,
in the Lender’s discretion).

“Maintenance, Management and Service Documents” means those certain contracts,
agreements, documents, warranties and representations, including any management
agreement and all leases, occupancy agreements and concession agreements,
relating to the use, occupancy, operation, management, repair and service of the
Project, as the same may be modified or amended from time to time with the prior
written approval of the Lender.

“Major Subcontracts” means any subcontracts for the construction of the
Improvements which are for a contract amount of $500,000 or more.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business, properties or prospects of any Loan Party,
(b) the financial condition, operations, business, properties or prospects of
the Project taken as a whole, (c) the rights and remedies of the Lender under
the Loan Documents, or the ability of any Loan Party to perform its obligations
under the Loan Documents to which it is a party, as applicable, or (d) the
legality, validity or enforceability of any Loan Document.

“Material Contract” means any contract which exceeds $500,000 in total price.

“Maturity Date” means the Original Maturity Date, provided, if the Borrower
timely satisfies the conditions to extend the term of the Loan pursuant to
Section 2.4, then the Maturity Date shall be extended as set forth in such
Section.

“Maximum Loan Amount” means, as of any date, the lesser of the following amounts
as determined by the Lender: (a) Twenty-Five Million and No/100 Dollars
($25,000,000.00); or (b) seventy percent (70%) of the “as stabilized” Appraised
Value of the Project following completion of Construction, as determined by the
most recent Appraisal.

“Net Operating Income” means, for a given period: (a) the Gross Operating
Income; minus (b) the greater of (i) the Operating Expenses for the Project for
such period, or (ii) the expenses set forth in the most recent Appraisal.

“NFIP” has the meaning set forth in Section 6.6(a)(iv).

“Note” means that certain Secured Promissory Note dated as of the date hereof,
in the original principal amount of the Commitment, executed by the Borrower and
payable to the order of the Lender, as hereafter amended, supplemented, replaced
or modified from time to time, evidencing the obligation of the Borrower to pay
the aggregate unpaid principal amount of the Loans, with interest thereon, as
described therein.

“Notice of Borrowing” has the meaning set forth in Section 4.1(a) and shall be
substantially in the form of Exhibit A attached hereto or as otherwise approved
by the Lender.

 

- 8 -



--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Loan Party to the Lender or any
indemnitee arising under the Loan Documents and including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any bankruptcy or similar proceeding naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means written certification from the Borrower
substantially in the form of Exhibit B attached hereto, certifying that (i) all
representations and warranties made in the Loan Documents are true and correct
and remain in full force and effect, (ii) no Loan Party is in default with
respect to any of its obligations hereunder or thereunder, and (iii) the
Construction of the Project is progressing (A) in accordance with the Budget,
and (B) such that Construction of the Project can reasonably be expected to be
completed on or before the Scheduled Completion Date, subject to any Unavoidable
Delays permitted hereunder.

“Operating Agreement” means that certain Limited Liability Company Agreement of
GGT Crescent Alexander NC Venture, LLC dated November 27, 2012.

“Operating Expenses” means for purposes of calculating Net Operating Income, the
following expenses to the extent that such expenses are reasonable in amount and
customary for properties of this type: (a) taxes and assessments imposed upon
the Land and Improvements to the extent that such taxes and assessments are
required to be paid by the Borrower and are actually paid or reserved for by the
Borrower; (b) bond assessments; (c) insurance premiums for casualty insurance
(including, without limitation, earthquake) and liability insurance carried in
connection with the Land and Improvements, provided, however, if any, insurance
is maintained as part of a blanket policy covering the Land and Improvements and
other properties, the insurance premium included in this subparagraph shall be
the premium fairly allocable to the Land and Improvements; (d) operating
expenses incurred by the Borrower for the management, operation, cleaning,
leasing, maintenance and repair of the Land and Improvements; and
(e) replacement reserves of $250 per unit to be in the Project. Notwithstanding
the foregoing, Operating Expenses shall not include any interest or principal
payments on the Loan or any allowance for depreciation.

“Operating Statement” means, for any fiscal quarter, a statement prepared by the
Borrower which shows in detail the amounts and sources of Gross Operating Income
received by or on behalf of the Borrower and the amounts and purposes of
Operating Expenses paid by or on behalf of the Borrower with respect to the Land
and Improvements for such fiscal quarter.

“Original Maturity Date” means November 27, 2015.

“Outstanding Credit Exposure” means, at any time, the aggregate outstanding
principal amount of all Loans outstanding hereunder at such time.

“Participant” shall have the meaning set forth in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

- 9 -



--------------------------------------------------------------------------------

“Permitted Distributions” means distributions permitted pursuant to the
Operating Agreement, provided that in no event shall proceeds from any advance
of the Loan be included in any Permitted Distribution.

“Permitted Exceptions” means the matters approved by the Lender as permitted
exceptions of title with respect to the Land and set forth as exceptions to
title in the Title Insurance Policy approved by the Lender.

“Permitted Liens” means the following: (a) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being vigorously
contested in good faith by appropriate action and which the Borrower has
provided the Lender with a surety bond or other security reasonably satisfactory
to the Lender insuring the Lender against such Liens; (b) easements,
rights-of-way, restrictions, plats, declarations of covenants, conditions and
restrictions, or similar encumbrances on the use of real property which do not
interfere with the ordinary conduct of business of the Borrower or materially
detract from the value of such real property; (c) all Tenant Leases; and (d) any
Liens of mechanics, materialmen or material suppliers incurred in the ordinary
course of business for which the Borrower has provided the Lender with a surety
bond or other security reasonably satisfactory to the Lender insuring the Lender
against the priority of any such Liens.

“Person” means an individual, a partnership, a limited liability company, a
corporation, a business trust, a joint stock company, a trust, an unincorporated
association, a Governmental Authority or any other entity of whatever nature
(including a joint venture).

“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Borrower or a Commonly Controlled Entity is an “employer”
as defined in Section 3(5) of ERISA.

“Plan of Development” means the Plan of Development for the Project, which has
been approved by the applicable departments of the City of Charlotte and
Mecklenburg County, North Carolina.

“Plans and Specifications” means the plans and specifications for the Project,
as approved in writing by the Lender and all required parties, as such plans and
specifications may be amended from time to time (but only with the prior written
approval of the Lender, or otherwise in accordance with this Agreement),
including any working or shop drawings made in furtherance of such plans and
specifications.

“Prime Rate” means the interest rate (but not necessarily the best or lowest
rate) charged to borrowing customers of the Lender, published or announced by
the Lender from time to time as its prime rate.

“Project” means the Land, the Improvements, all of the Borrower’s interests in
the fixtures at or on the Land and Improvements, all personal property owned by
the Borrower and located at or on the Land and Improvements and/or necessary or
useful in the operation of the Land and Improvements, and intangibles and other
rights and interests of the Borrower as described in and purported to be
encumbered by the Security Documents.

“Project Costs” means all costs to be incurred by the Borrower with respect to
the construction of the Project as set forth in the Budget.

 

- 10 -



--------------------------------------------------------------------------------

“Project Documents” means the Permitted Exceptions, the Construction Documents,
the Maintenance, Management and Service Documents, the Tenant Leases, and the
Operating Agreement, as the same may be amended, modified or supplemented from
time to time with the prior written consent of the Lender.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, which is owned by the Borrower,
including the Land and Improvements.

“Property Insurance Policy” has the meaning set forth in Section 6.6(a)(iii).

“Requirement of Law” means as to the Borrower and the Guarantor, the Certificate
(or Articles) of Incorporation, By-Laws (or Code of Regulations), or other
organizational or governing documents of the Borrower or the Guarantor, and any
law, treaty, rule or regulation, or determination, including all environmental
laws, rules, regulations and determinations, of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon the
Borrower or the Guarantor or any of their property or to which the Borrower or
the Guarantor or any of their properly is subject.

“Responsible Officer” means, with respect to the Borrower, Kevin Lambert and
Brian Natwick, and, with respect to the Guarantor, Kevin Lambert and Brian
Natwick.

“Retainage” has the meaning set forth in Section 4.7.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time.

“Scheduled Completion Date” means the earlier to occur of (a) the date that is
twenty-four (24) months from the Construction Commencement Date, or (b) the date
for final completion of the Improvements as required by the Construction
Contract.

“Second Extension DSCR Test Date” means November 1, 2016.

“Second Extension Maturity Date” has the meaning set forth in Section 2.4(b).

“Second Extension Option” has the meaning set forth in Section 2.4(b).

“Second Extension Period” means the period from the First Extension Maturity
Date through the Second Extension Maturity Date.

“Second Option to Extend Notice” has the meaning set forth in Section 2.4(b)(i).

 

- 11 -



--------------------------------------------------------------------------------

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, between the Borrower and the Lender, executed and delivered as security
for the Obligations, as may be hereafter modified or amended from time to time
in writing by the parties thereto.

“Security Documents” means (a) the Deed of Trust, (b) the Security Agreement,
(c) the Assignment of Contracts, (d) any and all Uniform Commercial Code
financing statements evidencing security interests of the Lender, (e) the Surety
Bonds and all other payment and performance bonds relating to the Project,
(f) any and all other assignment documents evidencing the assignment of any
contracts of the Borrower to the Lender, (f) all estoppels, consents,
acknowledgments and other documents or agreements executed in connection with
the creation and perfection of the security interests contemplated hereby, and
(g) any assignment and security agreement with respect to any membership,
partnership, shareholder or other equity interest assigned in connection with
this Agreement.

“Shortfall Funds” shall have the meaning ascribed to such term in Section 4.3.

“Surety” means each issuer of a Surety Bond.

“Surety Bonds” means all payment and performance bonds issued in connection with
the Project which are required by any Governmental Authority to secure the
performance by the Borrower, the Contractor or any subcontractor of its
obligations relating to the Project.

“Swap Contract” means any existing or future swap agreement (as defined in 11
U.S.C. §101, as in effect from time to time) related to the Loans executed by
and between the Borrower or any of its affiliates and the Lender or any of its
affiliates.

“Tax Tracking Fee” shall have the meaning ascribed to such term in Section 2.9.

“Tenant” means each person party to a Tenant Lease, as the tenant.

“Tenant Leases” means those certain leases to occupy all or any part of the Land
or improvements, the form of which has been approved by the Lender, and shall
include any and all leases, master leases, subleases, licenses, concessions, or
other agreements which grant to third parties a possessory interest in and to,
or the right to use or occupy, all or any part of the Land or Improvements.

“Test Monthly Amortization” means, as of a given date, (i) for the purposes of
Section 2.4(a)(v), an amount equal to the monthly principal and interest payment
sufficient to amortize in full, during a thirty (30) year period, an amount
equal to the Outstanding Credit Exposure as of such date, calculated using the
Implied Interest Rate, and (ii) for the purposes of Section 2.4(b)(v), an amount
equal to the monthly principal and interest payment sufficient to amortize in
full, during a twenty-nine (29) year period, an amount equal to the Outstanding
Credit Exposure as of such date, calculated using the Implied Interest Rate.

“Title Insurer” means First American Title Insurance Company or any other
nationally recognized title insurance company approved by the Lender.

“Title Insurance Policy” means the ALTA policy of title insurance, together with
any endorsements which the Lender may require, issued by the Title Insurer and
insuring the Lender, in the principal amount of the Loan, of the validity and
the priority of the lien of the Deed of Trust upon the Land and Improvements.

 

- 12 -



--------------------------------------------------------------------------------

“Unavoidable Delay(s)” means any delays due to strikes, lockouts, riots, storms,
floods, explosions, acts of God, acts of the public enemy, sabotage, terrorism,
vandalism, freight embargos, or other similar matters beyond the control of the
Borrower; provided, however, in no event shall an Unavoidable Delay include lack
of or inability of any Person to procure moneys to fulfill its respective
obligations under this Agreement or any of the Construction Documents or the
Project Documents; and provided further, that notwithstanding the foregoing, an
Unavoidable Delay shall not be deemed to extend the Scheduled Completion Date or
the other dates for completion of any of the Borrower’s obligations hereunder,
if such Scheduled Completion Date or other date is required to be complied with
in order to meet the terms and conditions of any Project Documents, and the time
for performance under such Project Document is not also extended by reason of
such Unavoidable Delay.

1.2         Exhibits Incorporated.

All exhibits, schedules or other items attached hereto are incorporated into
this Agreement by such attachment for all purposes.

ARTICLE 2.

LOAN

2.1         Loans.

(a)         By and subject to the terms of this Agreement, the Lender agrees to
make disbursements to the Borrower (each a “Loan” and, collectively, the
“Loans”) from time to time during the Commitment Period, so long (i) as there
shall exist no continuing Event of Default, (ii) immediately after such Loan is
made, the Aggregate Loans shall not exceed the Commitment, (iii) all of the
conditions set forth in Article 3 have been satisfied, and (iv) the Loans made
hereunder are “in balance” as required by Section 4.3.

(b)         The Borrower shall not request, and the Lender shall have no
obligation to make, any Loan if such Loan would result in the Aggregate Loans
exceeding the Maximum Loan Amount.

(c)         The Loans made by the Lender to the Borrower shall be evidenced by
the Note. The Lender is hereby authorized to record electronically or otherwise
the date and amount of each Loan disbursement, and the date and amount of each
payment or prepayment of principal thereof, and any such recordation shall be
conclusive, absent manifest error, as to the accuracy of the information so
recorded; provided, however, the failure of the Lender to make, or any error in
making, any such recordation(s) shall not affect the obligation of the Borrower
to repay outstanding principal, interest, or any other Obligation due hereunder
or under the Note in accordance with the terms hereof and thereof.

2.2         Payment of the Loans.

(a)         Interest Rate.  The Borrower promises to pay to the Lender interest
on the unpaid principal amount of the Loans for the period from and including
the date of the making of such Loan to but excluding the date such Loan shall be
paid in full at the Interest Rate. The Interest Rate shall be adjusted on the
first calendar day of each month.

(b)         Interest After Default.  Upon the occurrence and during the
continuance of any Event of Default, the Interest Rate on the unpaid principal
balance of the Loans shall be increased

 

- 13 -



--------------------------------------------------------------------------------

to the Default Rate. Nothing in this subsection (b) shall be deemed to extend
the time for any payment hereunder or under the Note or to constitute a “grace
period” not otherwise provided for herein giving the Borrower a right to cure
any Event of Default.

(c)         Payments.

(i)         Unless earlier terminated pursuant to the terms of this Agreement,
the Commitment shall terminate and the Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Loans, together with all other amounts then outstanding under this Agreement, on
the Maturity Date.

(ii)         Commencing on the fifth (5th) day of the first month after the date
of this Agreement and continuing on the same day of each month thereafter until
the Original Maturity Date, the Borrower shall pay to the Lender all interest
accrued and unpaid through the last day of the prior calendar month.

(iii)       Commencing on the fifth (5th) day of the first month of the First
Extension Period, if applicable, and continuing on the same day of each month
thereafter and on the First Extension Maturity Date, the Borrower shall make
principal payments to the Lender based upon a thirty (30) year repayment
amortization schedule and the Outstanding Credit Exposure as of the first day of
the First Extension Period with an assumed interest rate of six and
three-quarters percent (6.75%) per annum, together with accrued interest
thereon.

(iv)         Commencing on the fifth (5th) day of the first month of the Second
Extension Period, if applicable, and continuing on the same day of each month
thereafter and on the Second Extension Maturity Date, the Borrower shall make
principal payments to the Lender based upon a twenty-nine (29) year repayment
amortization schedule and the Outstanding Credit Exposure as of the first day of
the Second Extension Period with an assumed interest rate of six and
three-quarters percent (6.75%) per annum, together with accrued interest
thereon.

(d)         Late Charges. If any payment required under this Section is not
received by the Lender (whether by direct debit or otherwise) on or before the
twentieth (20th) calendar day of the month in which it becomes due, the Borrower
shall pay, at the Lender’s option, a late or collection charge equal to four
percent (4.00%) of the amount of such unpaid payment, provided, the Borrower
shall not be required to pay any such late charge more than once with respect to
any particular past due amount.

(e)         Prepayment. Prior to the Maturity Date, the Borrower may prepay the
Loans, in full at any time or in part from time to time, without fee, premium or
penalty. Early payments will not, unless agreed to by the Lender in writing,
relieve the Borrower of the Borrower’s obligation to continue to make payments
under the terms hereof. The Borrower agrees not to send the Lender payments
marked “paid in full,” “without recourse” or similar language. If the Borrower
sends such a payment, the Lender may accept it without losing any of the
Lender’s rights under this Agreement or the Note, and the Borrower will remain
obligated to pay any further amounts owed to the Lender. The Loans are not
revolving and any amount repaid may not be reborrowed.

 

- 14 -



--------------------------------------------------------------------------------

2.3         Loan Fee.  The Borrower shall pay to the Lender on or prior to the
date of this Agreement a loan fee in the amount of ONE HUNDRED TWENTY-FIVE
THOUSAND AND XX/100 DOLLARS ($125,000.00) (the “Loan Fee”).

2.4         Options to Extend.

(a)         The Borrower may request an extension of the Original Maturity Date
(the “First Extension Option”) to the date twelve (12) months from the Original
Maturity Date (the “First Extension Maturity Date”), upon satisfaction of each
of the following conditions precedent:

(i)         The Borrower shall provide the Lender with written notice of the
Borrower’s request to exercise the First Extension Option not more than ninety
(90) days but not less than thirty (30) days prior to the Original Maturity Date
(such notice, the “First Option to Extend Notice”);

(ii)         No Default shall have occurred or be continuing as of either or
both of (i) the First Extension DSCR Test Date, and (ii) the Original Maturity
Date, and the Borrower shall so certify in writing;

(iii)       The Borrower shall execute or cause the execution of all documents
reasonably required by the Lender to exercise the First Extension Option and
shall deliver to the Lender, at the Borrower’s sole cost and expense, such title
insurance endorsements reasonably required by the Lender;

(iv)         On the First Extension DSCR Test Date, the Borrower shall pay to
the Lender an extension fee equal to 0.25% of the Outstanding Credit Exposure as
of the First Extension DSCR Test Date;

(v)         As of the First Extension DSCR Test Date, the Project shall have a
Debt Service Coverage Ratio of not less than 1.15 to 1.0; and

(vi)         Since the later of: (i) the Effective Date; and (ii) the date upon
which the financial condition of each applicable Loan Party was first
represented to the Lender, there shall have been no event or circumstance which
has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

(b)         The Borrower may request an extension of the First Extension
Maturity Date (the “Second Extension Option”) to the date twelve (12) months
from the First Extension Maturity Date (the “Second Extension Maturity Date”),
upon satisfaction of each of the following conditions precedent:

(i)         The Borrower shall provide the Lender with written notice of the
Borrower’s request to exercise the Second Extension Option not more than ninety
(90) days but not less than thirty (30) days prior to the First Extension
Maturity Date (such notice, the “Second Option to Extend Notice”);

(ii)         No Default shall have occurred or be continuing as of either or
both of (i) the Second Extension DSCR Test Date, and (ii) the First Extension
Maturity Date, and the Borrower shall so certify in writing;

 

- 15 -



--------------------------------------------------------------------------------

(iii)       The Borrower shall execute or cause the execution of all documents
reasonably required by the Lender to exercise the Second Extension Option and
shall deliver to the Lender, at the Borrower’s sole cost and expense, such title
insurance endorsements reasonably required by the Lender;

(iv)         On the Second Extension DSCR Test Date, the Borrower shall pay to
the Lender an extension fee equal to 0.25% of the Outstanding Credit Exposure as
of the Second Extension DSCR Test Date;

(v)         As of the Second Extension DSCR Test Date, the Project shall have a
Debt Service Coverage Ratio of not less than 1.25 to 1.0; and

(vi)         Since the later of: (i) the Effective Date; and (ii) the date upon
which the financial condition of each applicable Loan Party was first
represented to the Lender, there shall have been no event or circumstance which
has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

(c)         Except as modified by the First Extension Option and the Second
Extension Option, the terms and conditions of this Agreement and the other Loan
Documents as modified and approved by the Lender, shall remain unmodified and in
full force and effect.

2.5         Use of Proceeds.  The proceeds of the Loans made hereunder shall be
used by the Borrower (i) to finance a portion of the cost of constructing the
Project and associated costs, (ii) to provide an interest reserve in accordance
with the Budget, and (iii) for such other purposes and uses as may be
specifically permitted under this Agreement and the other Loan Documents.

2.6         Credit for Payments.  All payments (including prepayments) made on
the Loans shall be credited as of the Business Day received, provided such
payment is received by the Lender no later than 11:00 a.m. (Charlotte, North
Carolina time) and constitutes immediately available funds. Any payment received
after said time or which does not constitute immediately available funds shall
be credited upon such funds having become unconditionally and immediately
available to the Lender.

2.7         Full Repayment and Reconveyance.  Upon receipt of all sums owing and
outstanding under the Loan Documents and repayment in full of all Obligations,
the Lender shall issue a full reconveyance of the Land and Improvements from the
lien of the Security Documents; provided, however, that all of the following
conditions shall be satisfied at the time of, and with respect to, such
reconveyance: (a) the Lender shall have received all escrow, closing and
recording costs, the costs of preparing and delivering such reconveyance and any
sums then due and payable under the Loan Documents; and (b) the Lender shall
have received a written release satisfactory to the Lender of any set aside
letter, letter of credit or other form of undertaking which the Lender has
issued to any surety, governmental agency or any other party in connection with
the Loan and/or the Land and Improvements.

2.8         Loans Do Not Constitute a Waiver.  No Loan shall constitute a waiver
of any Default or a waiver of any of the conditions of the Lender’s obligation
to make further Loans as set forth in this Agreement, nor, in the event that the
Borrower fails to satisfy any condition set forth in this Agreement, shall any
such Loan have the effect of precluding the Lender from thereafter declaring
such failure to be a Default under Article 8 hereof.

2.9         Tax Tracking Fee.  The Borrower agrees to pay to the Lender a tax
tracking fee in the amount of $145.00 (the “Tax Tracking Fee”). The Tax Tracking
Fee shall be paid to the Lender at the closing of the Loan, and shall be used to
reimburse the Lender for its cost of verifying that property

 

- 16 -



--------------------------------------------------------------------------------

taxes due on the Land and Improvements are paid during the term of the Loan. The
Borrower further agrees to pay to the Lender an additional Tax Tracking Fee for
each extension period beyond the Original Maturity Date. The additional Tax
Tracking Fees shall be paid to the Lender together with the extension fees paid
on the First and Second Extension DSCR Test Dates, as applicable.

ARTICLE 3.

CONDITIONS PRECEDENT

3.1         Conditions to Initial Loan.  The Lender’s obligation to make the
initial Loan on the first Borrowing Date (the “Initial Loan”) or take any other
action under the Loan Documents shall be subject to the prior satisfaction or
simultaneous occurrence of each of the following conditions precedent, and the
Effective Date shall be the date upon which such conditions precedent are
satisfied or waived by the Lender:

(a)         Notice of Borrowing.  The Lender shall have received a Notice of
Borrowing for the Initial Loan and all other supporting documents and
information as required in Article 4 hereto; and

(b)         Loan Documents.  The Lender shall have received all Loan Documents
duly executed by each Loan Party, as applicable, and the Deed of Trust shall
have been recorded in the real property records of the county where the Land is
located; and

(c)         Legal Opinion of Counsel to Loan Parties.  The Lender shall have
received, at the Borrower’s expense, a favorable opinion of legal counsel in
form and content satisfactory to the Lender to the effect that (among other
things): (i) the Loan Documents have been duly authorized, executed and
delivered by each Loan Party, (ii) each of the Loan Documents is a legal, valid
and binding instrument, enforceable against the makers thereof in accordance
with their respective terms; (iii) each Loan Party is duly formed and has all
requisite authority to enter into the Loan Documents; (iv) each Loan Party’s
execution, delivery and performance of the Loan Documents does not violate any
provision of their organizational documents or applicable law, (v) the Security
Documents are in proper form for filing and create a perfected lien in favor of
the Lender in the collateral; and (vi) such other matters, incident to the
transactions contemplated hereby, as the Lender may reasonably request; and

(d)         No Default.  No Default shall have occurred and be continuing
hereunder prior to or after giving effect to the Initial Loan; and

(e)         No Material Adverse Effect.  There shall have been no event or
circumstance which has resulted in or could reasonably be expected to result in
a Material Adverse Effect; and

(f)         No Litigation; No Proceedings.  No action, suit, or proceeding in
any court or before any arbitrator or Governmental Authority shall have been
commenced, no investigation by any Governmental Authority shall have been
commenced and no action, suit, proceeding, investigation, regulation or
legislation by any Governmental Authority shall have been threatened or proposed
against any Loan Party that (i) purports to affect any transaction contemplated
hereby, (ii) will have a Material Adverse Effect on any Loan Party,
(iii) purports to enjoin, restrain, or prohibit this Agreement or the
consummation of the transactions contemplated hereby, (iv) purports to obtain
damages in respect of this Agreement or the consummation of the transactions
contemplated hereby, or (v) is related to or arises out of this Agreement or the
consummation of the transactions contemplated hereby or which, in the Lender’s
reasonable

 

- 17 -



--------------------------------------------------------------------------------

discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement; and

(g)         Financial Statements of the Borrower.  The Lender shall have
received and approved pro forma financial statements of the Borrower giving
effect to the transactions contemplated hereby, prepared and certified by a
Responsible Officer of the Borrower, and such other information as the Lender
may reasonably require; and

(h)         Financial Statements of the Guarantor.  For the Guarantor, the
Lender shall have received and approved the consolidated financial statements of
the Guarantor for each of its fiscal years ending after June 9, 2010, including
balance sheets and statements of operations and cash flows, audited by
independent public accountants of recognized national standing and prepared in
conformity with generally accepted accounting principles, interim unaudited
financial statements, and such other information as the Lender may require; and

(i)         Consents, Licenses and Approvals.  The Lender shall have received
evidence, satisfactory to the Lender in its sole discretion (i) of all consents,
licenses and approvals necessary or, in the opinion of the Lender, desirable, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents, (ii) that all applicable waiting or appeal
periods have expired without any action being taken by any authority that could
restrain, prevent or impose any material adverse condition on any Loan Party or
the transactions contemplated hereby, or that could seek or threaten any of the
foregoing, and (iii) that no law or regulation shall be applicable which, in the
judgment of the Lender, could have any Material Adverse Effect on any Loan Party
or the transactions contemplated hereby; and

(j)         Authorizations of the Borrower.  The Lender shall have received a
copy of the resolutions (in form and substance satisfactory to the Lender) of
the members, managers or other governing body of the Borrower authorizing, as
applicable, (i) the execution, delivery and performance of the Loan Documents to
which it is a party, (ii) the consummation of the transactions contemplated by
the Loan Documents, and (iii) the borrowings hereunder, all certified by the
member, manager or other appropriate representative of the Borrower as of the
date hereof. Such certificate shall state that the resolutions set forth therein
have not been amended, modified, revoked or rescinded as of the date of this
Agreement; and

(k)         Incumbency Certificate of the Borrower.  The Lender shall have
received a certificate of the manager or other appropriate representative of the
Borrower, dated as of the date hereof, as to the incumbency and signature of
each member or manager executing any Loan Document to which the Borrower is a
party; and

(l)         Organizational Documents of the Borrower.  The Lender shall have
received and approved (i) with respect to the Borrower, a copy of (A) the
Operating Agreement, including all amendments thereto, certified by an officer
of such limited liability company or of its managing member, (B) its articles or
certificate of formation, certified by the Secretary of State of the State of
Delaware, (C) a certificate of authorization to transaction business in the
State of North Carolina, and (D) certificates of good standing certified by the
Secretary of State of the State of Delaware and the Secretary of State of the
State of North Carolina, and (ii) all other documents as the Lender may
reasonably request with respect to authorization of the Loan Documents; and

(m)         Fees. The Borrower shall have paid the Loan Fee to the Lender and
all other fees, expenses and other sums which, pursuant to the terms of this
Agreement, the Loan Documents or the Project Documents, are then due and
payable; and

 

- 18 -



--------------------------------------------------------------------------------

(n)         Security Interests.  The Lender shall have received satisfactory
evidence that the Lender has a valid and perfected first priority security
interest as of such date in all of the real and personal properties and other
assets intended to be encumbered by the Loan Documents, subject only to
Permitted Exceptions and the Permitted Liens; and

(o)         Approval of Construction Consultant.  The Construction Consultant
shall have (i) provided a report to the Lender confirming that (A) Construction
can be completed in accordance with the Budget, (B) the Construction Contract is
consistent with an approved AIA contract format and is in the form of a
guaranteed maximum price contract, and (C) the final Plans and Specifications
and the Construction Contract satisfactorily provide for the Construction of the
Project, and (ii) otherwise satisfied all conditions required by the Lender,
including performance of all geotechnical reviews and site visits as required by
the Lender or deemed necessary by the Construction Consultant; and

(p)         Certificates.  The Lender shall have received fully executed
certificates from the Borrower and the Architect stating (i) that the
construction and furnishing of the Project theretofore performed (if any) was
performed in accordance with the Plans and Specifications, (ii) the estimated
total cost of construction and furnishing of the Project, (iii) the percentage
of in-place construction and furnishing of the Project attained by the Borrower
as of the date of the then-current Notice of Borrowing, and (iv) that the
remaining non-disbursed portion of the Loans allocated for such purpose is
adequate to complete the construction and furnishing of the Project; and

(q)         Consents.  The Lender shall have received a fully executed copy of
(i) the Architect’s Consent which shall certify, among other things, that upon
completion of Construction and issuance of a certificate of occupancy, the
Project will fully comply with the Americans with Disabilities Act, (ii) the
Contractor’s Consent, (iii) the Developer’s Consent, and (iv) the Engineer’s
Consent; and

(r)         Budget; Evidence of Sufficiency of Funds.  The Lender shall have
received (i) the Budget, which shall be satisfactory to the Lender in its sole
discretion, and (ii) evidence satisfactory to the Lender and the Construction
Consultant, that the proceeds of the Loans, together with the Equity
Requirement, will be sufficient to cover all costs reasonably anticipated to be
incurred in completion of the acquisition, development and Construction of the
Project and the obligations of the Borrower to the Lender under this Agreement;
and

(s)         Evidence of Ownership of Land, Access, Availability of Utilities,
Governmental Approvals.  The Lender shall have received evidence satisfactory to
the Lender as to: (i) the Borrower’s ownership of the Land; (ii) the fact that
the Land includes all the parcels required to develop the Project as
contemplated by the Plans and Specifications; (iii) the receipt of all public
entitlements to develop the Improvements, zoning and issuance of all building
permits and licenses to develop the Improvements, including wetlands and storm
water runoff permits; (iv) the methods of access to and egress from the
Improvements, and nearby or adjoining public ways, meeting the reasonable
requirements of the Improvements and the status of completion of any required
improvements to such access; (v) the existence of easements for utilities and
parking and any other easements necessary to the Project; (vi) the availability
of storm and sanitary sewer facilities and all other required utilities, in
location and capacity, sufficient to meet the reasonable requirements of the
Improvements; (vii) the issuance of all Licenses and Permits except those
required for use, operation or occupancy of the Improvements; and (viii) the
securing of all requisite Governmental Approvals of the site plan, the sanitary
facilities, the Plans and Specifications and any other matters which are subject
to the jurisdiction of any Governmental Authority; and

 

- 19 -



--------------------------------------------------------------------------------

(t)         Title Insurance Policy.  The Lender shall have received a fully paid
Title Insurance Policy or unconditional commitment for the issuance of a Title
Insurance Policy in the amount of the Commitment from the Title Insurer, in form
and content acceptable to the Lender, insuring that the Deed of Trust
constitutes a valid first lien in the premises intended to be encumbered
thereby, free and clear of all defects and encumbrances except the Permitted
Exceptions, and containing such coverage and endorsements as the Lender shall
require; and

(u)         Insurance.  The Lender shall have received certificates or binders
of insurance evidencing that the insurance required hereunder and in the
Security Documents is in force and meeting the requirements set forth herein and
in the Deed of Trust, naming the Lender as additional insured, mortgagee or loss
payee, as its interests appear, and otherwise on terms and conditions
satisfactory to the Lender, including, if the Project is located within a
“special flood hazard area,” evidence of flood insurance acceptable to the
Lender; and

(v)         Survey.  The Lender shall have received a survey of the Project
meeting the Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys (2011) and the survey requirements set forth on Exhibit C attached
hereto, showing (i) all improvements currently in place, (ii) the boundaries of
the Land and easements thereon with courses and distances indicated, (iii) the
dimensions and locations of all existing improvements and of all easements, road
encroachments, and utility lines, (iv) the distance to, and names of the nearest
intersecting streets, (v) other facts in any way affecting the Land, and
(vi) such other details as the Lender may reasonably request. The survey must
include a certification as to the location of the Land within any special flood
hazard area, must be certified by a licensed engineer or surveyor acceptable to
the Title Insurer, and shall be satisfactory in form and substance to the Lender
and the Construction Consultant; and

(w)         Flood Hazard Determination.  The Lender shall have received evidence
as to whether or not the Land is located within an area identified as having
“special flood hazards” as such term is used in the federal Flood Disaster
Protection Act of 1973, and a signed and dated Notice to Borrower, if
applicable; and

(x)         Notices.  The Lender shall have received copies of all notices
required by any Governmental Authority or by any Requirement of Law to be filed
or given prior to commencement of Construction of the Project and evidence that
all of same shall have been duly filed or given, as the case may be; and

(y)         Project Documents.  The Lender shall have received true and complete
copies of the fully executed Project Documents, including but not limited to the
Construction Contract (which contract shall specify a cost of Construction of
not greater than $25,537,424) and the final Plans and Specifications, certified
as true and correct by the Borrower, which documents shall have been approved by
the Lender, shall contain terms and provisions acceptable to the Lender, shall
be in full force and effect with no defaults of any party thereto existing
thereunder and shall be assigned to the Lender; and

(z)         Environmental Survey.  The Lender shall have received and approved,
all in form and substance satisfactory to the Lender: (i) an environmental site
assessment with respect to the presence, if any, of Hazardous Materials on the
Land and Improvements; and (ii) copies of any initial study, negative
declaration, mitigated negative declaration, environmental impact report, notice
of determination or notice of exemption prepared, adopted, certified or filed by
or with any governmental agency in connection with the Land and Improvements;
and

(aa)         Soil Report.  The Lender shall have received a soil engineer’s
report, satisfactory to the Lender in its sole discretion, evidencing ability of
the ground to support planned improvements, compaction, concrete and other tests
as the Lender or the Construction Consultant

 

- 20 -



--------------------------------------------------------------------------------

may require from time to time, each in form and substance and from testing
companies acceptable to the Lender; and

(bb)         UCC Searches.  The Lender shall have received current searches of
all Uniform Commercial Code financing statements filed against the Loan Parties,
as debtor, with the State of North Carolina, the jurisdiction of organization or
incorporation of each Loan Party and any other jurisdiction as may be required
by the Lender, showing that no Uniform Commercial Code financing statements are
filed or recorded against Loan Parties listing as collateral the assets of the
Loan Parties to be included as collateral under the Security Documents; and

(cc)         Appraisal Requirement.  The Lender shall have received and approved
an Appraisal of the Project made within ninety (90) days prior to the date of
this Agreement or such earlier date as may be acceptable to the Lender, which
appraises the Project at not less than $35,714,286, and (ii) demonstrates to the
Lender’s reasonable satisfaction that the Commitment does not exceed the Maximum
Loan Amount. The appraiser and Appraisal must be satisfactory to the Lender
(including satisfaction of applicable regulatory requirements) and the appraiser
must be engaged directly by the Lender or its counsel; and

(dd)         Equity.  The Lender shall have received evidence satisfactory to
the Lender and confirmed by the Construction Consultant that the Borrower has
invested in the Project an amount equal to or greater than the Equity
Requirement (it being acknowledged that the lesser of (a) $2,400,000 or (b) the
Appraised Value of the Land, without the Improvements, as determined with
reference to the most recent Appraisal shall be applied toward satisfaction of
the Equity Requirement); and

(ee)         Officer’s Certificate.  The Lender shall have received the
Officer’s Certificate; and

(ff)         On Time Completion.  The Lender shall have received evidence
satisfactory to the Lender that the Project can reasonably be expected to be
completed on or before the Scheduled Completion Date and before the date
required for such completion by each of the Project Documents; and

(gg)         Subordinations.  All management agreements, any development
agreement, and reimbursement agreements shall be fully subordinated in right of
priority and payment to the Lien and security interest of the Security Documents
by a subordination in form and substance satisfactory to the Lender; and

(hh)         Representations and Warranties.  The representations and warranties
made by the Borrower in this Agreement and any representations and warranties
made by the Borrower which are contained in any certificate, document or
financial or other statement furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of the Initial Loan and of each Loan made thereafter as if made
on and as of such date; and

(ii)         Real Estate Taxes.  The Lender shall have received evidence of
payment of all real estate taxes on the Land and Improvements then due and
payable; and

(jj)         Additional Matters.  All corporate and other proceedings and all
other documents and legal matters that are expressly provided as conditions to
the Initial Loan under this Agreement shall be satisfied in form and substance
reasonably satisfactory to the Lender and its counsel.

3.2         Subsequent Loans.  The Lender’s obligation to make any Loan after
the Initial Loan, including the Final Loan, shall be subject to the following
conditions, unless expressly waived by the Lender:

 

- 21 -



--------------------------------------------------------------------------------

(a)         Prior Conditions Satisfied.  All conditions precedent to be
satisfied on or prior to the Effective Date and any previously made Loans
pursuant to Section 3.1 and this Section 3.2 shall have been satisfied as of the
date of each such subsequent Loan, provided that the condition set forth in
Sections 3.1(ff) and (jj) above shall be applicable only to the Initial Loan;

(b)         No Damage.  The Project shall have not been injured or damaged by
fire or other casualty;

(c)         No Liens.  No lien shall have attached to the Land or Improvements
superior or subordinate to the interest of the Lender under the Deed of Trust,
except Permitted Liens, taxes for the current year and other matters acceptable
to the Lender or expressly permitted herein;

(d)         No Defaults.  No Default or Event of Default shall have occurred and
be continuing under any of the Loan Documents;

(e)         Representations and Warranties.  The representations and warranties
made by the Borrower in this Agreement and any representations and warranties
made by the Borrower which are contained in any certificate, document or
financial or other statement furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of each Loan as if made on and as of such date;

(f)         Permits and Approvals.  Notwithstanding anything contained herein to
the contrary, the Lender shall not be obligated to fund any Loan unless the
Borrower has obtained all permits and approvals therefor, including, without
limitation, all building permits, zoning permits and approvals, and zoning
variances (if required). The Borrower shall provide evidence reasonable
satisfactory to the Lender evidencing receipt of all such permits and approvals;

(g)         Receipt by the Lender.  The Borrower shall have furnished to the
Lender the following, all of which shall be in form and substance satisfactory
to the Lender and its counsel:

(i)         Notice of Borrowing.  A Notice of Borrowing for such Loan and all
other supporting documents and information as required in Article 4 hereto.

(ii)         Endorsement to Title Insurance Policy.  An endorsement to the Title
Insurance Policy or unconditional commitment for an endorsement to the Title
Insurance Policy, advancing the effective date to the date of disbursement,
indicating that there has been no change in the state of title and containing no
survey exceptions not approved by the Lender, which endorsement shall, expressly
or by virtue of a proper “pending disbursements” clause in the policy, increase
the coverage of the policy to the aggregate amount of all Loan proceeds advanced
on or before the effective date thereof without exception for mechanics’ or
materialmen’s liens. In the event that the Title Insurer has required that the
ALTA 9 endorsement, the ALTA 3.1 zoning endorsement and certain other
endorsements to the Title Insurance Policy contain language to the effect that
the coverage provided by such endorsements extends only to the “original
effective date” of the Title Insurance Policy instead of advancing the effective
date of such endorsements at the time the effective date of the Title Insurance
Policy is advanced at each disbursement of the Loan, the Borrower agrees that
the Borrower will cause the Title Insurer to update the effective date of the
ALTA 9 and ALTA 3.1 zoning endorsements to the date of the applicable foundation
surveys described in subsection (iii) below. The Borrower agrees that the
Borrower will cause the Title Insurer to update the effective date of the ALTA 9
and ALTA 3.1 zoning endorsements to the effective date of the as-built survey as
described in Section 6.23(c).

(iii)         Survey.  (A) Upon completion of the foundations for the
Improvements or, at the option of the Lender, upon completion of the foundations
of any separate

 

- 22 -



--------------------------------------------------------------------------------

building of the Improvements (it being understood that the first foundation
survey and any surveys required thereafter shall also delineate all wetlands on
the Project), and (B) at other times if required by the Lender, an updated and
recertified survey complying with the survey requirements in Section 3.1(v)
showing the location of any Improvements and any other survey matters.

(iv)         Officer’s Certificate.  An executed Officer’s Certificate.

(v)         Certificates.  Certificates from the Borrower, the Architect and the
Construction Consultant stating (A) that the construction and furnishing of the
Project theretofore performed was performed in accordance with the Budget and
the Plans and Specifications, (B) the estimated total cost of construction and
furnishing of the Project, (C) the Completion Percentage as of the date of the
then-current Notice of Borrowing, (D) that the remaining non-disbursed portion
of the Commitment allocated for such purpose is adequate to complete the
construction and furnishing of the Project, and (E) in the case of the
Construction Consultant, that the Construction Consultant has reviewed the
applicable Notice of Borrowing and inspected the Project, to the extent the
Construction Consultant deems necessary.

(vi)         Lien Waivers.  Lien waivers prepared on forms satisfactory to the
Lender from the Contractor, the Architect, the Engineer and such subcontractors
or materialmen as the Lender may designate or as required by the Title Insurer,
releasing any and all liens for work performed and billed by such party in the
previously submitted invoice.

(vii)         Other Assurances.  Such agreements, instruments, certificates and
other documents as may be reasonably requested by the Lender to evidence and
document the transactions contemplated herein, in the other Loan Documents and
in the Project Documents, including certification that any grading and
foundation construction work has been performed in accordance with the
recommendation contained in the report required under Section 3.1(aa).

(viii)       On Time Completion.  Evidence from the Construction Consultant
satisfactory to the Lender that the Project can reasonably be expected to be
completed on or before the Scheduled Completion Date, subject to any Unavoidable
Delays permitted hereunder, and before the date required for such completion by
each of the Project Documents.

3.3         Final Loan.  The Lender’s obligation to make the Final Loan and any
disbursements pursuant to Section 4.7 shall be subject to the satisfaction of
all conditions under Section 3.2 for subsequent Loans and shall also be subject
to the satisfaction of the following conditions unless expressly waived by the
Lender:

(a)         Completion.  Construction shall have been completed in accordance
with the Plans and Specifications, and the Lender shall receive copies of and
evidence that all requirements under Section 6.23 have been met.

(b)         Licenses and Permits.  All Licenses and Permits shall have been
obtained and there are no pending or threatened proceedings or actions to
revoke, attack, invalidate, rescind, or modify any of the Licenses and Permits,
or asserting that such Licenses or Permits do not permit the occupancy,
maintenance, use or operation of the Project as proposed to be operated.

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE 4.

DISBURSEMENT OF THE LOANS

4.1         Procedure for Borrowing.

(a)         Method of Loan Request.  Subject to the terms and conditions of this
Agreement, the Borrower may borrow under the Commitment during the Commitment
Period, provided the Borrower shall give the Lender written notice (the “Notice
of Borrowing”) signed by a Responsible Officer of the Borrower, which Notice of
Borrowing must be received at least ten (10) Business Days prior to the date of
the requested Loan. The Lender’s obligation to make any Loan on the requested
Borrowing Date shall be subject to (i) the Borrower’s submission of the Notices
of Borrowing to the Lender on or about the same days of each month, and (ii) any
additional time required by the Lender to resolve any issues related to the
conditions set forth in Section 3.2 or the deliverables required with each
Notice of Borrowing set forth in subsection (b) below. Each Notice of Borrowing
shall be irrevocable. Each Notice of Borrowing shall specify (i) the Borrowing
Date (which shall be a Business Day), and (ii) the amount of the requested Loan.

(b)         Deliverables with Notices of Borrowing.  With each Notice of
Borrowing, the Borrower shall provide to the Lender each of the following: (i) a
breakdown by the cost categories used in the Budget of (A) total costs (as shown
on the Budget), (B) all amounts previously disbursed, (C) the balance remaining,
(D) the requested disbursement, (E) any Change Orders, and (F) the balance to
remain after the requested disbursement; (ii) if such Notice of Borrowing
includes items to be paid to the Contractor, requisitions from the Contractor
for such amounts, including AIA Forms 702 and 703 (or equivalent forms
acceptable to the Lender) which provide a breakdown by trade and/or other
categories acceptable to the Lender of (A) the total Contract sum, (B) the total
of all amounts previously disbursed, (C) the balance remaining, (D) the
requested disbursement, and (E) the balance to remain after the requested
disbursement, all of which shall be certified by the Contractor as to the
accuracy of the same in form satisfactory to the Lender; and (iii) if such
Notice of Borrowing includes items other than payments for work performed under
the Construction Contract, a statement from the Borrower of the purpose for
which the Loan is desired, together with invoices for the same.

(c)         Notices of Borrowing Twice Monthly.  Notwithstanding anything to the
contrary in this Agreement, the Borrower may submit no more than two (2) Notices
of Borrowing in any calendar month and only two (2) Loans shall be made in any
calendar month, unless otherwise agreed to by the Lender in its sole discretion;
provided that no agreement by the Lender to permit the Borrower to submit more
than two (2) Notices of Borrowing in any calendar month or to obtain more than
two (2) Loans in any calendar month shall constitute a waiver of the limitation
in this clause (c) or permit the Borrower to submit more than two (2) Notices of
Borrowing or to obtain more than two (2) Loans in any calendar month thereafter.

4.2         Account, Pledge and Assignment, and Disbursement Authorization.

(a)         At its option, the Lender may disburse the proceeds of each Loan
(a) by deposit into the Account, (b) through the Title Insurer by disbursing the
proceeds of such Loan to the Title Insurer (and any portion of the Loan so
disbursed by the Lender to the Title Insurer shall be deemed disbursed as of the
date on which the Lender makes such disbursement), (c) to any Person to whom the
Lender in good faith determines payment is due (and any portion of the Loan so
disbursed by the Lender shall be deemed disbursed as of the date on which the
Lender makes such disbursement and shall be secured by the Deed of Trust as
fully as if made to the Borrower),

 

- 24 -



--------------------------------------------------------------------------------

or (d) otherwise to or for the benefit or account of the Borrower under the
terms of this Agreement.

(b)         The Borrower hereby authorizes the Lender to disburse the proceeds
of any Loan made by the Lender pursuant to the Loan Documents to the Account or
any account designated by the Borrower in writing to the Lender, to the
Guarantor as set forth below, or to any other Person as the Lender so determines
as appropriate. No further authorization from the Borrower shall be necessary to
warrant such direct Loans and all such Loans shall satisfy the obligations of
the Lender hereunder and shall be secured by the Deed of Trust and the other
Security Documents as fully as if made directly to the Borrower. The execution
of this Agreement by the Borrower shall, and hereby does, constitute an
irrevocable authorization so to advance the proceeds of the Loans.

(c)         In addition to the foregoing, upon the occurrence of a Default
hereunder, the Lender may disburse proceeds of the Loan to the Guarantor for
completion of Construction, in accordance with the terms and conditions of the
Completion Guaranty. All such disbursements shall be considered Loans hereunder
and shall be secured by the Deed of Trust and the other Security Documents as
fully as if made directly to the Borrower.

(d)         As additional security for the Borrower’s performance under the Loan
Documents, the Borrower hereby irrevocably pledges and assigns to the Lender all
monies at any time deposited or held in the Account, and grants the Lender a
control over and security interest in the Account and all monies and proceeds of
such deposited therein. All Loan proceeds shall be withdrawn and used solely for
the purposes specified in the Notice of Borrowing, and the Borrower shall upon
the request of the Lender, promptly furnish the Lender with evidence of such
use.

4.3         Loans Shortfall. The Lender shall be obligated to make Loans only at
such times as the Loans are “in balance.” The Loans shall be deemed “in balance”
only at such times as the sum of (i) the Commitment minus the Aggregate Loans,
plus (ii) any unfunded portion of the Equity Requirement, are sufficient, as
determined by the Lender in its sole discretion, in the aggregate and
individually as to each Line Item category in the Budget (taking into account
any Contingency or Line Item savings that the Borrower is allowed to reallocate
in accordance with this Agreement), to pay all costs of completing the Project
and to pay all other Project Costs set forth in the Budget through the
completion of Construction of the Project. For the purposes of determining
whether or not the Loans are “in balance” as provided herein, any funds
allocated to the Contingency and not previously reallocated shall only be
reallocated if and as may be elected by the Lender in its sole discretion.

In the event that the Lender determines, in its sole, but commercially
reasonable, discretion, that funds available from cost savings and the
Contingency Line Item category are not sufficient to restore the Loan to “in
balance” as provided herein, (i) the Lender shall not be obligated to make any
Loans hereunder, and (ii) the Borrower shall, within five (5) Business Days
after written notice from the Lender, deposit or cause to be deposited with the
Lender, immediately available funds sufficient to bring the Loans “in balance,”
(such funds, the “Shortfall Funds”) as determined by the Lender in its sole
discretion. The determination as to whether or not the Loans are “in balance” as
required by this Section may be made by the Lender at any time, including with
each request for a Loan.

The Shortfall Funds shall be deposited into a non-interest-bearing account with
the Lender, shall be pledged to the Lender as additional collateral for the
Loans, shall be disbursed on the same terms and conditions as funds are
disbursed from the Loan proceeds and shall be disbursed prior to any further
disbursement of funds from the Loan proceeds. Such Shortfall Funds are hereby
pledged to the Lender as

 

- 25 -



--------------------------------------------------------------------------------

additional security for the Loan, and the Borrower hereby grants and conveys to
the Lender a security interest in all funds so deposited with the Lender, as
additional security for the Loan. Within five (5) Business Days after the
Lender’s request, (i) the Borrower shall execute and deliver to the Lender such
documents, in form reasonably acceptable to the Lender, as are reasonably
requested by the Lender in connection with the deposit of the Shortfall Funds,
including a pledge agreement, and (ii) the Borrower shall reimburse the Lender
for the reasonable costs and expenses incurred by the Lender in connection
therewith, including reasonable attorneys’ fees and costs.

4.4         Budget.  The Borrower has submitted to the Lender the Budget
specifying all costs and expenses of every kind and nature whatsoever to be
incurred by the Borrower in connection with the Construction as described more
fully in Section 4.5. The Budget includes, in addition to the Line Items
described in Section 4.5, the Contingency described in Section 4.6. All changes
to the Budget (other than those resulting from Change Orders which the Borrower
is permitted to make pursuant to Section 7.6 and changes in Line Items which the
Borrower is permitted to make pursuant to Section 4.5) shall in all respects be
subject to the prior written approval of the Lender. The Lender’s approval of
the Budget or changes thereto does not constitute a representation or agreement
of the Lender that all such costs and expenses are accurate or properly
reflected in the Budget or that it has been approved by any required party, the
responsibility therefor being solely with the Borrower.

4.5         Budget Line Items.  The Budget shall include as line items (“Line
Items”) the cost of all labor, services, materials, equipment, fixtures and
furnishings needed for the completion of Construction of the Project, and all
other costs, fees, and expenses relating in any way whatsoever to the
Construction or the furnishing, fixturing, equipping, use, occupancy,
maintenance or operation of the Project prior to the Completion Date, including
the cost of architect fees, engineering fees, attorneys’ fees, leasing
commissions, advertising and promotion expenses, interest, real estate taxes,
survey costs, title insurance premiums, premiums on other insurance policies
required to be furnished by the Borrower hereunder for the Project prior to the
Completion Date, any other unpaid Loan expenses and fees referred to and
described in this Agreement, and procurement of all Governmental Approvals and
any Licenses and Permits necessary to make the Project ready for use and
occupancy, and all other sums due in connection with Construction and operation
of the Project, the Loans and this Agreement prior to the Completion Date. The
Borrower agrees that all Loan proceeds disbursed by the Lender shall be used
only for the Line Items for which such proceeds were disbursed. The Lender shall
not be obligated to disburse any amount for any category of costs set forth as a
Line Item which is greater than the amount set forth for such category in the
applicable Line Item, except for disbursement of Contingency that is not subject
to the approval of the Lender as set forth in Section 4.6. In the event that
there is an excess of any Line Item over the actual costs incurred in connection
with the work associated with such Line Item, as determined by the Lender after
consultation with the Borrower and the Construction Consultant after such work
has been completed and all such costs have been paid in full, such excess may be
reallocated to another Line Item at the Borrower’s request; provided, however,
that no such allocation shall be made to development fees, overhead or similar
costs of any Loan Party and in no event shall such allocation be applied to
costs payable to any Loan Party or any of Affiliate of a Loan Party. The
Borrower agrees that the Lender may, at any time after the occurrence of a
Default and for so long as a Default continues, without prior written notice to
the Borrower, disburse the Line Items for the purposes for which they had been
set aside, or for any other Project related purposes as the Lender may
determine, either by payment of such items or by reimbursement to the Borrower
for payments actually made by the Borrower for such items.

4.6         Contingency.  The Budget shall contain a Line Item in an amount
satisfactory to the Lender designated as the contingency (the “Contingency”)
which represents an amount necessary to provide assurances to the Lender that
additional funds are available to be used if additional costs and expenses are
incurred, or additional interest accrues on the Loans or unanticipated events or
problems occur. Subject to the provisions of Sections 4.4 and 4.5, any
disbursements of the Contingency shall be

 

- 26 -



--------------------------------------------------------------------------------

subject to the prior written approval of the Lender except for disbursement of
Contingency that does not exceed $100,000 for each individual disbursement and
does not exceed $300,000 for all such disbursements during the term of this
Agreement.

4.7         Retainage.  The Lender may retain from all advances of Loans an
aggregate amount of (i) 10% until Completion of 50% of the Construction of the
Improvements and (ii) 5% thereafter, of Direct Costs actually incurred by the
Borrower for work in place as part of the Project, as determined from time to
time by the Construction Consultant (the “Retainage”); provided, however, that
no amounts will be retained from advances of the Loan if such advances are for
payment of (a) “General Conditions” as set forth in the Construction Contract,
(b) materials for the Project which have been bought directly by the Contractor
so long as the aggregate cost of such materials does not exceed $1,000,000 (or
such higher amount if Lender consents to such amount), or (c) for the avoidance
of doubt, “Development Fees” as set forth in the Budget under such Line Item;
provided further that, disbursements of portions of such Retainage may, at the
option of the Lender, be made hereunder for the purpose of making final payment
of any balance due any subcontractor after full and final completion of the work
on the Improvements being done by such subcontractor, as determined by
Construction Consultant, and delivery to the Lender of such evidence as may be
required by the Lender to assure the Lender that no party claims or has a right
to claim any statutory or common law lien arising out of such subcontractor’s
work or the supplying of labor, material, and/or services in connection
therewith; provided further that, once the Project has been substantially
completed in accordance with the Plans and Specifications, as determined by the
Construction Consultant and the Lender, all the remaining Retainage may be
disbursed to the Borrower other than 150% of the costs for punch list items, or
final items to be fixed upon final walk through of the Project. Upon
satisfaction of all conditions to the Final Loan, as set forth in Section 3.3,
the Lender shall disburse to the Borrower, as the Final Loan, any and all
amounts then being retained by the Lender under this Section.

4.8         Stored Materials.  The Borrower shall cause all materials supplied
for or intended to be utilized in the Construction of the Improvements, but not
yet affixed to or incorporated into the Improvements or the Land, to be stored
on the Land or at such other site as the Lender may approve, in each case with
adequate safeguards to prevent loss, theft, damage or commingling with materials
for other projects. Except as may otherwise be approved by the Lender, all
stored materials must be incorporated into the Project within sixty (60) days of
the Borrower’s Notice of Borrowing regarding such materials, and the following
conditions shall apply: (i) copies of all invoices related to such stored
materials and a stored material inventory sheet shall be submitted with the
Notice of Borrowing; (ii) with respect to materials stored on the Land, such
materials shall be adequately secured, as determined by the Construction
Consultant; and (iii) with respect to materials stored off the Land, such
materials must be (A) adequately stored at a bonded warehouse or other site
approved by The Lender, in which case such stored materials must be segregated
and specifically identifiable with respect to the Project, (B) insured under an
insurance policy naming the Lender as an additional insured, (C) subject to a
first priority lien held by the Lender, and (D) subject to inspection by the
Construction Consultant. In the event that the Lender approves the storage of
materials at a site other than the Land as provided herein, at no time shall the
value of such materials stored at a site or sites other than the Land exceed
$1,000,000.

4.9         Correction of Defects.  (a) Within ten (10) Business Days after the
Borrower acquires knowledge of or is given notice of a material defect in
workmanship in the Project or any material departure from the Plans and
Specifications, or any other requirement of this Agreement, proceed diligently
to correct all such defects and departures unless otherwise permitted by the
Lender, and (b) complete such corrections within thirty (30) days after the
Borrower acquires such knowledge or is given such notice, or, if such
corrections cannot be completed within thirty (30) days, such additional period
of time as it shall take with diligence to complete such corrections. Upon the
Borrower acquiring knowledge of such defect or departure, the Borrower shall
promptly advise the Lender in writing of such

 

- 27 -



--------------------------------------------------------------------------------

matter and the measures being taken to make such corrections along with an
estimate of the time of completion. Prior to a subsequent disbursement of any
Loan proceeds, the Borrower shall advise the Lender of the status of any
corrections which have not been completed. Nothing in this Section shall affect
the Borrower’s obligation to complete the Construction on or before the
Scheduled Completion Date, subject to any Unavoidable Delays permitted
hereunder.

4.10       Construction Consultant.  The Lender shall have the right to retain,
at the Borrower’s expense, the Construction Consultant to (i) review and advise
the Lender with respect to all Construction Documents, Change Orders,
governmental permits and approvals, governmental agency filings, and other
matters related to the design, Construction, operation and use of the Project,
(ii) to confirm the feasibility of the Construction of the Project and the
adequacy of the Borrower’s Budget, (iii) to monitor the progress of the
development and Construction of the Project and (iv) to review on behalf of the
Lender all Notices of Borrowing submitted by the Borrower. The fees and expenses
of the Construction Consultant, whether internal or external, including all such
fees and expenses incurred and unpaid to the date hereof, shall be due and
payable by the Borrower as provided for herein or otherwise on demand. The
Borrower acknowledges that (a) the Construction Consultant has been retained by
the Lender to act as a consultant, and only as a consultant, to the Lender in
connection with the development of the Project, and the Construction Consultant
may be an employee of the Lender, (b) the Construction Consultant shall in no
event have any power or authority to make any decision or to give any approval
or consent or to do any other thing which is binding upon the Lender, and any
such purported decision, approval, consent or act by the Construction Consultant
on behalf of the Lender shall be void and of no force or effect, (c) the Lender
reserves the right to make any and all decisions required to be made by the
Lender under this Agreement, in its sole and absolute discretion, and without in
any instance being bound or limited in any manner whatsoever by any opinion
expressed or not expressed by the Construction Consultant to the Lender or any
other person with respect thereto, (d) the Lender is entitled to the right but
not the obligation to rely conclusively on the reports of the Construction
Consultant with respect to any matter relating to the Construction of the
Improvements, and (e) the Lender reserves the right in its sole and absolute
discretion to replace the Construction Consultant with another inspector at any
time and without prior notice to or approval by the Borrower. All inspections by
or on behalf of the Lender or the Construction Consultant shall be solely for
the benefit of the Lender, and the Borrower shall have no right to claim any
loss or damage against the Lender or the Construction Consultant (whether or not
an employee of the Lender) arising from any alleged (x) negligence or failure to
perform such inspections, (y) failure to monitor disbursements of Loans or the
progress or quality of Construction, or (z) failure to otherwise properly
administer any aspects of the Loans.

4.11       Telephonic Notices.  The Borrower hereby authorizes the Lender to
extend Loans and to transfer funds, in each case based on telephonic notices
made by any Person or Persons who the Lender in good faith believes to be acting
on behalf of the Borrower, it being understood that the foregoing authorization
is specifically intended to allow Notices of Borrowing to be given
telephonically. The Borrower agrees to deliver promptly to the Lender a written
confirmation of each telephonic notice signed by a Responsible Officer of the
Borrower. If the written confirmation differs in any material respect from the
action taken by the Lender, the records of the Lender shall govern, absent
manifest error.

4.12       Advances to the Borrower and Contractor Jointly.  Upon the occurrence
of an Event of Default, and so long as it continues unremedied or uncured, at
its option, the Lender may make any or all Loans to the Borrower and any
contractor jointly either by check payable to the Borrower and such contractor
jointly or by depositing any such Loan in a joint bank account established for
such purpose requiring the joint authorization of or direction of the Borrower
and such contractor for withdrawals.

4.13       Loans to Fund Interest Reserve.  Loans to make interest payments due
hereunder and payments on any Swap Contracts shall be made monthly, to the
extent requested by the Borrower,

 

- 28 -



--------------------------------------------------------------------------------

provided that (i) each monthly Loan shall not exceed the Borrower’s interest
obligations actually due and payable on the Loan or payments actually due on any
applicable Swap Contracts, and (ii) the aggregate amount of all Loans made to
the Borrower by the Lender for this purpose shall not exceed $390,924.00, as set
forth in the interest reserve Line Item. In addition to the foregoing, the
Lender may make Loans to fund interest payments due hereunder and payments due
on any Swap Contracts as set forth above without the prior request or consent of
the Borrower.

4.14         Development Fee.  The “Development Fee” as set forth in the Budget
under such Line Item shall be advanced as follows: (a) 25% of such fee amount
shall be advanced upon the Effective Date from the equity investment of the
Borrower; (b) 50% of such fee amount shall be advanced pro rata in relation to
the Completion Percentage of the Project, and (c) the remaining 25% of such fee
amount shall be advanced upon satisfaction of all requirements under
Section 6.23. The Completion Percentage of the Project shall be determined with
reference to the Completion Percentage identified in the applicable Notice of
Borrowing and shall be verified by the Construction Consultant, if the Lender so
elects.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

As a material inducement to the Lender’s entry into this Agreement, the Borrower
represents and warrants to the Lender as of the Effective Date and continuing
thereafter that:

5.1         Insurance.  The Loan Parties have insurance covering the Loan
Parties and their respective properties in such amounts and against such risks
and casualties as are customary for persons or properties of similar character
and location, due regard being given to the type of improvements thereon, their
construction, location, use and occupancy. The Borrower is in compliance with
the insurance requirements in Section 6.6. As of the date hereof, none of the
Loan Parties has received notice that any such insurance has been cancelled, not
renewed or impaired in any way.

5.2         Authority/Enforceability.  The Borrower (a) is duly organized or
formed, as appropriate, validly existing and in good standing under the laws of
the jurisdiction described in the preamble of this Agreement, its jurisdiction
of organization, (b) is duly authorized to transact business in each state in
which the Borrower is doing business, having obtained all necessary filings,
governmental licenses and approvals for each state in which the Borrower is
doing business in compliance with all laws and regulations applicable to its
organization, existence and transaction of business, (c) has all necessary
rights and powers to own, construct, and operate the Project, to deliver and
perform in accordance with the Loan Documents and Project Documents and to
borrow hereunder, and (d) has taken all corporate or other action necessary to
be taken by it to authorize (i) the borrowings on the terms and conditions of
this Agreement and the Note, and (ii) the execution, delivery and performance of
the Loan Documents and Project Documents. The Borrower’s legal name is as set
forth in the preamble of this Agreement and on the signature pages hereof, and
the Borrower has not done business under any assumed name, unless set forth on a
schedule to this Agreement.

5.3         Binding Obligations.  The Borrower is authorized to execute, deliver
and perform its obligations under the Loan Documents, and such obligations and
the Loan Documents are valid and binding obligations of the Borrower in
accordance with their terms.

5.4         Formation and Organizational Documents.  The Borrower has delivered
to the Lender all formation and organizational documents of the Borrower and all
such formation and organizational documents remain in full force and effect and
have not been amended or modified since they were delivered to the Lender. The
Borrower shall immediately provide the Lender with copies of any amendments or
modifications of the formation or organizational documents.

 

- 29 -



--------------------------------------------------------------------------------

5.5         No Subsidiaries. The Borrower has no subsidiaries.

5.6         No Violation. The Borrower’s execution, delivery, and performance
under the Loan Documents do not (a) require any consent or approval not
heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document, (b) to the best of the
Borrower’s knowledge after due inquiry, violate any governmental requirement
applicable to the Land and Improvements or any other statute, law, regulation or
ordinance or any order or ruling of any court or governmental entity, (c) to the
best of the Borrower’s knowledge after due inquiry, conflict with, or constitute
a breach or default or permit the acceleration of obligations under any
agreement, contract, lease, or other document by which the Borrower is or the
Land and Improvements are bound or regulated, or (d) to the best of the
Borrower’s knowledge, violate any statute, law, regulation or ordinance, or any
order of any court or Governmental Authority.

5.7         Compliance with Laws.  The Borrower has, and at all times shall have
obtained, all permits, licenses, exemptions, and approvals necessary to
construct, occupy, operate, lease and market the Land and Improvements, and
shall maintain compliance with all governmental requirements applicable to the
Land and Improvements and all other applicable statutes, laws, regulations and
ordinances necessary for the transaction of its business.

5.8         No Litigation.  Except as disclosed to the Lender in writing, there
are no claims, actions, suits, or proceedings pending, or to the Borrower’s
knowledge threatened, against the Borrower or affecting the Project, Land or
Improvements.

5.9         Financial Condition.  All financial statements and information
heretofore and hereafter delivered to the Lender by or on behalf of the
Borrower, including, without limitation, information relating to the financial
condition of any Loan Party, the Land, the Improvements, or members of any Loan
Parties, fairly and accurately represent the financial condition of the subject
thereof and have been prepared (except as noted therein) in accordance with
accounting principles acceptable to the Lender and consistent with the financial
statements provided at closing. The Borrower acknowledges and agrees that the
Lender may in its reasonable discretion request and obtain additional
information from third parties regarding any of the above, including, without
limitation, credit reports.

5.10         No Material Adverse Effect. Since the dates of the latest financial
statements furnished to the Lender, to the best of the Borrower’s knowledge
after due inquiry, there has been no event or circumstance which has resulted in
a Material Adverse Effect, and, except as otherwise disclosed to the Lender in
writing, the Borrower has not entered into any material transaction which is not
disclosed in such financial statements.

5.11         Accuracy.  All reports, documents, instruments, information and
forms of evidence delivered to the Lender concerning the Loan or security for
the Loan or required by the Loan Documents are accurate, correct and
sufficiently complete to give the Lender true and accurate knowledge of their
subject matter, and do not contain any material misrepresentation or omission.

5.12         Tax Liability.  The Borrower has filed all required federal, state,
county and municipal tax returns and has paid all taxes and assessments owed and
payable, and the Borrower has no knowledge of any basis for any additional
payment with respect to any such taxes and assessments.

5.13         Ownership of Property.  The Borrower has title to, valid leasehold
interests in, or is licensed to use, all of its properties and assets, real and
personal, including a good and marketable fee estate in the Land and
Improvements. None of the properties and assets owned by the Borrower, and none
of its leasehold interests, is subject to any Lien other than a Permitted
Exception, Permitted Lien or a

 

- 30 -



--------------------------------------------------------------------------------

Lien created by the Loan Documents or otherwise as disclosed in the financial
statements of the Borrower delivered to the Lender pursuant to Section 3.1
hereof.

5.14         Utilities.  All utility services, including, without limitation,
gas, water, sewage, electrical and telephone, necessary for the occupancy of the
Land and Improvements are available at or within the boundaries of the Land, or
will be made available upon completion of Construction.

5.15         Americans with Disabilities Act Compliance.  The Improvements have
been designed and will be constructed, completed and maintained (or upgraded) in
strict accordance and full compliance with all of the requirements of the
Americans with Disabilities Act. The Borrower shall be responsible for all
Americans with Disabilities Act compliance costs.

5.16         Business Loan.  The Loan is a business loan transaction in the
stated amount solely for the purpose of carrying on the business of the Borrower
and none of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of the Borrower.

5.17         Tax Shelter Regulations.  No Loan Party, nor any subsidiary of any
of the foregoing, intends to treat the Loans or the transactions contemplated by
this Agreement and the other Loan Documents as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). If the Borrower,
or any other party to the Loans determines to take any action inconsistent with
such intention, the Borrower will promptly notify the Lender thereof. If the
Borrower so notifies the Lender, the Borrower acknowledges that the Lender may
treat the Loans as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and the Lender will maintain the lists and other records,
including the identity of the applicable party to the Loans as required by such
Treasury Regulation.

5.18         Absence of Defaults.  No Loan Party is in default under its
organizational documents, and no event has occurred, which has not been
remedied, cured or irrevocably waived: (a) which constitutes an Event of
Default; or (b) which constitutes, or which with the passage of time, the giving
of notice, a determination of materiality, the satisfaction of any condition, or
any combination of the foregoing, would constitute, an event of default by any
Loan Party under any agreement (other than this Agreement) or judgment, decree
or order to which any Loan Party is a party or by which any Loan Party or any of
their respective properties may be bound where such default or event of default
could, individually or in the aggregate, involve indebtedness or other
obligations or liabilities in excess of $100,000 (or, in the case of the
Guarantor, in excess of $10,000,000).

5.19         Regulation U.  No Loan Party is engaged, nor will any of them
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.

5.20         Investment Company Act.  No Loan Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

5.21         ERISA.  The Borrower is in compliance in all material respects with
ERISA. There has been no Reportable Event (as defined in ERISA) with respect to
any Plan. There has been no institution of proceedings or any other action by
PBGC, any Loan Party or any Commonly Controlled Entity to terminate or withdraw
or partially withdraw from any Plan under any circumstances which could lead to

 

- 31 -



--------------------------------------------------------------------------------

material liabilities to PBGC or, with respect to a Multiemployer Plan, the
Reorganization or Insolvency (as each such term is defined in ERISA) of the
Plan.

5.22         Solvency.  After giving effect to the Loans and the transactions
contemplated by this Agreement, each Loan Party is solvent, having assets of a
fair salable value which exceed the amount required to pay its debts as they
become absolute and matured (including contingent, subordinated, unmatured and
unliquidated liabilities), and each Loan Party is able to and anticipates that
it will be able to meet its debts as they mature and has adequate capital to
conduct the business in which it is, and it proposes to be, engaged.

5.23        Hazardous Materials.  Without in any way limiting the other
representations and warranties set forth in this Agreement, except as disclosed
to the Lender in writing or in the environmental due diligence materials
provided to the Lender, the Borrower hereby specially represents and warrants:
(a) to the best of the Borrower’s knowledge, the Land and Improvements are not
and have not been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials other than commercially reasonable amounts
of such materials used in the ordinary course of operation of the Land which are
used and stored in accordance with all applicable environmental laws, ordinances
and regulations, (b) to the best of the Borrower’s knowledge, the Land and
Improvements are in compliance with all Hazardous Materials Laws, and (c) after
reasonable investigation, the Borrower has no knowledge of and has received no
written notice or other communication from any Person regarding any pending or
threatened claims or actions relating to Hazardous Materials or pursuant to any
Hazardous Materials Laws (“Hazardous Materials Claims”) against the Borrower,
the Land or Improvements.

5.24         OFAC.  No Loan Party nor any Affiliate of a Loan Party: (i) is a
Sanctioned Person, (ii) has more than ten percent (10%) of its assets in
Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of the Loans will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

5.25         Plans and Specifications.  The Borrower has furnished the Lender
true and complete copies of the preliminary Plans and Specifications, which
comply (and the Improvements when constructed in accordance with the final Plans
and Specifications, will likewise comply) with all applicable provisions of the
Project Documents and with all Requirements of Law, including those relating to
erosion control, land use and development, subdivision of property,
environmental matters, zoning, fire safety, or structural, architectural or
other features of buildings or other improvements to property or the uses
thereof (including those regulating or requiring access or special facilities
for disabled persons), and which have been approved by all required parties to
the extent applicable.

5.26         Improvements.  Neither the Construction of the Improvements nor the
use of the Project when completed will violate (a) any Requirements of Law
(including subdivision, zoning, building, environmental protection and wetlands
protection laws), (b) any building permits, restrictions of record, or any
agreement affecting the Improvements or any part thereof, or (c) any of the
Project Documents. Neither the zoning of the Land nor any other right to
construct or to use the Improvements is to any extent dependent upon or related
to any real estate other than the Land, except for offsite stormwater drainage
for the Project and related appurtenant easements. Without limiting the
generality of the foregoing, prior to the Construction Commencement Date, all
Governmental Approvals required to complete the Construction of the Project in
accordance with the Plans and Specifications will have been obtained and will be
final, unappealed, and unappealable, and remain in full force and effect without
restriction or modification. Prior to the Construction Commencement Date, the
final Plans and Specifications for all of

 

- 32 -



--------------------------------------------------------------------------------

the buildings in the Project will have been submitted for all permits and there
will exist no pending issues or conditions to the issuance of the building
permits for the Project (other than the normal plan review process). All
Requirements of Law relating to the Construction and operation of the
Improvements have been or will be complied with, as applicable, and all permits
and licenses required for the operation of the Improvements which cannot be
obtained until Construction is completed can be obtained if the Improvements are
completed in accordance with the Plans and Specifications. No portion of any
buildings included in the Improvements will be located in an area having special
flood hazards according to the flood hazard boundary maps used by the United
States Department of Housing and Urban Development in connection with the
National Flood Insurance Program. All public improvements included as part of
the Project have been fully authorized by appropriate municipal ordinance or
other required municipal action. Construction of the Project will comply with
the Plan of Development, and the Borrower has satisfied all conditions imposed
by all Governmental Authorities in connection with the grant of subdivision for
the Project. Prior to the Construction Commencement Date, the Borrower will have
satisfied all conditions imposed by all Governmental Authorities in connection
the land development approval for the Project.

5.27         Management.  The Borrower has not entered into any documents or
agreements of any nature whatsoever with respect to the management and operation
of the Project without the prior consent of the Lender.

ARTICLE 6.

AFFIRMATIVE COVENANTS

The Borrower hereby unconditionally covenants and agrees that, from the date
hereof and so long as the Commitment remains in effect, any portion of the Note
remains outstanding and unpaid, or any other Obligations of any Loan Party under
the Loan Documents remain outstanding to the Lender, the Borrower shall:

6.1         Expenses.  Immediately pay the Lender upon demand all costs and
expenses incurred by the Lender in connection with: (a) the preparation of this
Agreement and all other Loan Documents contemplated hereby, (b) the
administration of this Agreement and the other Loan Documents for the term of
the Loan, and (c) the enforcement or satisfaction by the Lender of any of the
Borrower’s obligations under this Agreement or the other Loan Documents. For all
purposes of this Agreement, the Lender’s costs and expenses shall include,
without limitation, all appraisal fees, engineering and inspection fees, legal
fees and expenses, accounting fees, environmental consultant fees, auditor fees,
UCC filing fees and/or UCC vendor fees, flood certification vendor fees, tax
service vendor fees, lease review costs, and the cost to the Lender of any title
insurance premiums, title surveys, reconveyance and notary fees. The Borrower
recognizes and agrees that formal written Appraisals of the Land and
Improvements by a licensed independent appraiser may be required by the Lender’s
internal procedures and/or federal regulatory reporting requirements on an
annual and/or specialized basis, and that the Lender may, at its option, require
inspections of the Land and Improvements by an independent third party at least
semi-annually. If any of the services described above are provided by an
employee of the Lender, the Lender’s costs and expenses for such services shall
be calculated in accordance with the Lender’s standard charge for such services.

6.2         ERISA Compliance.  Comply with the provisions of ERISA with respect
to any Plan to which it is a party, and as soon as possible after the Borrower
knows, or has reason to know, that any Reportable Event (as defined in ERISA)
with respect to any such Plan has occurred, it shall furnish to the Lender a
written statement setting forth details as to such Reportable Event and the
action, if any, which the Borrower proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event furnished to the
PBGC.

 

- 33 -



--------------------------------------------------------------------------------

6.3         Leasing.  Upon completion of Construction, use commercially
reasonable efforts to maintain all leasable space in the Land or Improvements
leased at no less than fair market rental rates.

6.4         Income to be Applied to Debt Service.  Apply all Gross Operating
Income from the Land and Improvements only to the payment of (i) Operating
Expenses, (ii) accrued interest and outstanding principal on the Loans, and
(iii) Permitted Distributions, provided, however, that no Permitted
Distributions may be made after the occurrence and during the continuance of any
Default or if a Default would result from the making of such Permitted
Distributions.

6.5         Further Assurances.  Upon the Lender’s request and at the Borrower’s
sole cost and expense, execute, acknowledge and deliver any other instruments
and perform any other acts necessary, desirable or proper, as reasonably
determined by the Lender, to carry out the purposes of this Agreement and the
other Loan Documents or to perfect and preserve any liens intended to be created
by the Loan Documents. The Borrower will furnish such additional information and
statements, as the Lender may reasonably request from time to time.

6.6         Insurance.

(a)         In addition to the insurance required by the Security Documents,
maintain at the Borrower’s sole expense, the following policies of insurance in
form and substance satisfactory to the Lender. Capitalized terms used in this
Article shall have the same meaning as such terms are commonly and presently
defined in the insurance industry.

(i)         Title Insurance:  The Title Insurance Policy, together with any
endorsements which the Lender may reasonably require, insuring the Lender, in
the principal amount of the Commitment, of the validity and the priority of the
lien of the Deed of Trust upon the Land and Improvements, subject only to
Permitted Exceptions. During the term of the Loan, the Borrower shall deliver to
the Lender, within ten (10) days of the Lender’s written request, such other
endorsements to such Title Insurance Policy as the Lender may reasonably require
with respect to the Land.

(ii)         Builder’s Risk Insurance:  During Construction of any portion of
the Project, Special Form Builder’s Risk Insurance (on a Completed Value Form)
(the “Builder’s Risk Policy”), with such coverage and endorsements as the Lender
may require, insuring the Lender against damage to the Improvements in an amount
not less than 100% of the full replacement cost of the Improvements. The
Builder’s Risk Policy shall adequately insure any and all Loan collateral,
whether such collateral is onsite, stored offsite or otherwise. The deductible
amount under the Builder’s Risk Policy shall be borne by the Borrower in the
event of a loss, and such deductible shall not be greater than $25,000 per
occurrence. In the event of a loss, the Borrower shall (i) abide by all
provisions of the Builder’s Risk Policy, including proper and timely notice of
the loss to the insurer, (ii) notify Lender of any loss in the amount of $25,000
or greater, and (iii) not settle any claim equal to or greater than $25,000
without the prior written consent of the Lender, which consent shall not be
unreasonably withheld or delayed. Debris removal coverage shall be included in
an amount deemed appropriate by the Borrower, but in no event less than $250,000
for removal from a casualty loss and no less than $10,000 for debris removal of
Hazardous Materials.

(iii)         Property Insurance:  Upon completion of the Construction of any
building comprising a portion of the Improvements, Special Form Property
Insurance (the “Property Insurance Policy”) against loss or damage to the
Project, including but not

 

- 34 -



--------------------------------------------------------------------------------

limited to, perils of fire, lightning, water, wind, theft, vandalism and
malicious mischief, plate glass breakage and perils typically provided for under
an Extended Coverage Endorsement and other forms of broadened risk perils, in an
amount not less than 100% of the full replacement cost of the Improvements. The
deductible amount under the Property Insurance Policy shall be borne by the
Borrower in the event of a loss, and such deductible shall not be greater than
$25,000 per occurrence. In the event of a loss, the Borrower shall (i) abide by
all provisions of the Property Insurance Policy, including proper and timely
notice of the loss to the insurer, (ii) notify Lender of any loss in the amount
of $25,000 or greater, and (iii) not settle any claim equal to or greater than
$25,000 without the prior written consent of the Lender, which consent shall not
be unreasonably withheld or delayed.

(iv)         Flood Insurance:  If the flood determination performed by the
Lender shows that the Land is located in a “Special Flood Hazard Area” according
to FEMA, flood insurance under the National Flood Insurance Program (“NFIP”) in
an amount required by the Lender and in accordance with NFIP requirements. In
addition to the flood insurance required under the NFIP, the Lender requires
that all of the Improvements located in a “Special Flood Hazard Area” shall be
insured through private placement flood insurance in an amount required by the
Lender.

(v)         Delay and Loss of Earning and Rents Insurance:  Until completion of
Construction, insurance against the loss of earnings and rents as a result of
any delay in Construction (when such delay is caused by an insured peril under
the Builder’s Risk Policy or any other property insurance covering the Project)
written in an “all risks” form, either as an endorsement to the Builder’s Risk
Policy or under a separate policy, in an amount sufficient (in the Lender’s
opinion) to cover all payments due hereunder for a period of not less than six
(6) months. Upon completion of Construction, the Borrower shall maintain
insurance against the loss of earnings and rents written in an “all risks” form,
either as an endorsement to the Property Insurance Policy or under a separate
policy, in an amount sufficient (in the Lender’s opinion) to cover not less than
twelve (12) months’ lost earnings and rents.

(vi)         Liability Insurance:  Until completion of Construction, the
Contractor shall maintain an Insurance Service Office industry standard or
equivalent Commercial General Liability policy, including contractual liability,
insuring against liability for injury and/or death to any person and/or damage
to any property occurring on the Land and/or in the Improvements. Such policy
shall contain limits of liability for bodily injury and property damage in an
amount not less than $1,000,000 per occurrence, with an aggregate of $2,000,000
per year and shall name the Lender and the Borrower as additional insureds
thereunder. In addition, the Contractor shall maintain (i) an Automobile
Liability insurance policy with limits of liability for bodily injury and
property damage in an amount not less than $1,000,000 per accident, and (ii) an
Umbrella Liability insurance policy in an amount not less than $5,000,000 per
occurrence, with an aggregate combined single limit for all liability and a
$10,000 self-insured retention for exposure not covered in the Borrower’s
underlying primary policies. The Umbrella Liability policy shall name the
policies of Commercial General Liability, Automobile Liability and Employer’s
Liability in its underlying schedule. Upon completion of Construction, the
Borrower shall maintain a Commercial General Liability insurance policy, an
Automobile Liability insurance policy and an Umbrella Liability insurance policy
in accordance with the requirements set forth above in this subsection (vi).

 

- 35 -



--------------------------------------------------------------------------------

(vii)         Commercial Blanket Employee Dishonesty:  Upon completion of
Construction, any manager or leasing company managing the Project shall maintain
a Commercial Blanket Bond covering all employees of such party, including its
officers and directors, against loss as a result of any employee’s dishonesty
and shall name the Lender and the Borrower as additional insureds thereunder.
The policy limit for such policy shall be in an amount not less than $1,000,000,
subject to a deductible of not greater than $50,000 per occurrence.

(viii)         Worker Compensation Insurance:  Workers Compensation insurance
covering all of the employees of the Borrower, the Contractor and subcontractors
for the Project and any other contractor employed to manage or maintain the
Project in accordance with Requirements of Law, including Other States Coverage.
Such policy shall also provide coverage as follows: (i) Bodily Injury by
Accident coverage in an amount not less than $500,000 per accident, and
(ii) Bodily Injury by Disease coverage in an amount not less than $500,000 per
employee with a $500,000 policy limit. The Borrower shall require or shall cause
the Contractor to require evidence of Workers Compensation insurance from each
and every subcontractor in form and limits acceptable to the Lender. Upon
completion of Construction of the Project, the Borrower shall require any
contractor employed to manage or maintain the Project to provide evidence of
Workers Compensation insurance to the Borrower in such form and with such limits
deemed acceptable to the Borrower.

(ix)         Other Coverage:  The Borrower shall provide to the Lender evidence
of such other reasonable insurance in such reasonable amounts as the Lender may
from time to time request against such other insurable hazards which at the time
are commonly insured against for property similar to the Land located in or
around the region in which the Land is located. Such coverage requirements may
include but are not limited to coverage for earthquake, acts of terrorism,
business income, sink hole, soft costs or environmental. In addition, the
Borrower shall provide to the Lender evidence of liability insurance carried by
the Contractor, in such form and with such limits acceptable to the Lender.

(b)         Require or shall cause the Contractor to require insurance to
protect the Contractor and its subcontractors for damage to, including the loss
of use of, any tools, equipment or vehicles, whether or not licensed for road
use, including all owned, leased, hired or borrowed equipment or vehicles. The
Lender assumes no responsibility for the loss or damage to such vehicles or
equipment.

(c)         Cause the Lender to be named as a loss payee under a Lender’s Loss
Payable Endorsement or Standard Mortgagee Clause Endorsement or additional
insured, as appropriate, on all insurance policies required in subsection
(a) above.

(d)         All insurance policies shall (i) be issued and maintained by
insurers approved to do business in the state of North Carolina, (ii) have an
A.M. Best Company financial rating of at least an “A-IX” or better,
(iii) obligate the insurer to defend the Lender as an additional insured
thereunder with respect to any third party liability claim brought against the
Lender, (iv) permit the Lender to pay the policy premiums on the Borrower’s
behalf at the Lender’s discretion, and (v) otherwise be acceptable to the Lender
in its reasonable discretion.

(e)         All insurance policies shall require not less than ten (10) days’
prior written notice to the Lender of any cancellation or change of coverage for
nonpayment of premiums and

 

- 36 -



--------------------------------------------------------------------------------

not less than thirty (30) days’ prior written notice to the Lender of any
cancellation or change of coverage for any other reason (including a reduction
in coverage). During Construction of the Project, such notices shall be sent to
Regions Bank, ATTN: Commercial Loan Administration, 1042 Main Street, 2nd Floor,
Dunedin, Florida 34698. Upon completion of Construction of the Project, such
notices concerning property insurance only shall be sent to Regions Bank, ATTN:
Insurance Tracking Department, P.O. Box 12926, Birmingham, Alabama 35202, such
notices concerning flood insurance, if applicable, shall be sent to Regions
Bank, P.O. Box 24410, Jacksonville, Florida 32241-4410, and all other such
notices shall be sent to Regions Bank, ATTN: Matt Genett, 6805 Morrison Blvd.,
Suite 100, Charlotte, North Carolina 28211.

(f)         Subject to notice provisions set forth in Subsection (e) above, the
Builder’s Risk Policy shall contain a Standard Mortgage Holder Endorsement to
guarantee to the benefit of the Lender that such coverage shall not be voided or
canceled, without proper notice as set forth above by reason of (i) any act of
negligence, of breach of any condition, declaration of warranty contained in any
such policy by the Borrower or any third party, (ii) the occupation, operation
or use of the Project for purposes more hazardous than those permitted by the
terms of the policy, (iii) any foreclosure or other proceeding or notice of sale
relating to the Project, or (iv) any change in the title to or ownership of the
Project or any portion thereof.

(g)         Notify the Lender promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section or any of the Security Documents is taken out by
the Borrower, and promptly deliver to the Lender a duplicate original copy of
such policy or policies.

(h)         All insurance policies shall be in amounts, with deductibles, and in
form reasonably satisfactory to the Lender.

(i)         All insurance policies maintained, or caused to be maintained, by
the Borrower with respect to the Project, except for public liability insurance,
shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by the Borrower or the
Lender and that all of the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured.

(j)         Deliver to the Lender, prior to the execution of this Agreement, a
copy of each original insurance policy and a satisfactory certificate of
insurance, effective as of the date hereof and in the form of an ACORD 27 or 28
certificate, together with evidence that the required premiums have been fully
paid.

(k)         Upon expiration or termination of any insurance policy required
under this Section, deliver an updated certificate to the Lender evidencing the
renewal or replacement of such policy not less than ten (10) days before the
expiration or termination of the policy it renews or replaces.

(l)         Pay all premiums on policies required hereunder as they become due
and payable and promptly deliver to the Lender evidence satisfactory to the
Lender of the timely payment thereof.

(m)         If any loss occurs at any time when the Borrower has failed to
perform the Borrower’s covenants and agreements contained in this Section, the
Lender shall nevertheless be entitled to the benefit of all insurance covering
the loss and held by or for the Borrower, to the same extent as if it had been
made payable to the Lender.

 

- 37 -



--------------------------------------------------------------------------------

(n)         Upon any foreclosure hereof or transfer of title to the Land and
Improvements in extinguishment of the whole or any part of the Obligations, all
of the Borrower’s right, title and interest in and to the insurance policies
referred to in this Section (including unearned premiums) and all proceeds
payable thereunder shall thereupon vest in the purchaser at foreclosure or other
such transferee, to the extent permissible under such policies.

(o)         The Lender shall not be, under any circumstances, liable or
responsible for failure to collect or exercise diligence in the collection of
any of such insurance proceeds or for the obtaining, maintaining or adequacy of
any insurance or for failure to see to the proper application of any amount paid
over to the Borrower. In any event, the unpaid portion of the Obligations shall
remain in full force and effect and the payment thereof shall not be excused.

(p)         The Borrower shall at all times comply with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Project.

(q)         In connection with the covenants set forth in this Section, it is
understood and agreed that: (i) neither the Lender, nor its agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section, it being understood that (A) the
Loan Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage, and
(B) such insurance companies shall have no rights of subrogation against the
Lender, or its agents or employees. If, however, the insurance policies do not
provide waiver of subrogation rights against such parties, as required above,
then the Borrower hereby agrees, to the extent permitted by law, to waive its
right of recovery, if any, against the Lender and its agents and employees; and
(ii) the designation of any form, type or amount of insurance coverage by the
Lender under this Section shall in no event be deemed a representation, warranty
or advice by the Lender that such insurance is adequate for the purposes of the
business of the Borrower or the protection of its properties, and the Lender
shall have the right from time to time to require the Loan Parties to keep other
insurance in such form and amounts the Lender may reasonably request, provided
that such insurance shall be obtainable on commercially reasonable terms.

6.7         Maintenance; Management.  The Borrower shall maintain all of its
properties and assets in good condition, repair and working order, ordinary wear
and tear excepted. Without the prior written consent of the Lender, the Borrower
shall not enter into any agreement providing for the management or operation of
the Land or Improvements.

6.8         Hazardous Materials.

(a)         No Hazardous Activities.  Not cause or permit the Land or
Improvements to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials.

(b)         Compliance.  Comply and cause the Land and Improvements to comply
with all Hazardous Materials Laws.

(c)         Notices.  Immediately notify the Lender in writing of: (i) the
discovery of any Hazardous Materials on, under or about the Land and
Improvements, (ii) any knowledge by the Borrower that the Land and Improvements
do not comply with any Hazardous Materials Laws, (iii) any Hazardous Materials
Claims, and (iv) the discovery of any occurrence or condition on

 

- 38 -



--------------------------------------------------------------------------------

any real property adjoining or in the vicinity of the Land or Improvements that
could cause the Land or Improvements or any part thereof to become contaminated
with Hazardous Materials.

(d)         Remedial Action.  In response to the presence of any Hazardous
Materials on, under or about the Land or Improvements, immediately take, at the
Borrower’s sole expense, all remedial action required by, and in compliance
with, any Hazardous Materials Laws or any judgment, consent decree, settlement
or compromise in respect to any Hazardous Materials Claims.

(e)         Inspection By the Lender.  Upon reasonable prior notice to the
Borrower, the Lender, its employees and agents, may from time to time (whether
before or after the commencement of a nonjudicial or judicial foreclosure
proceeding) enter and inspect the Land and Improvements for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Land and Improvements.

(f)         HAZARDOUS MATERIALS INDEMNITY.  THE BORROWER HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS THE LENDER, THE LENDER’S PARENTS,
SUBSIDIARIES OR AFFILIATES, ANY HOLDER OF OR PARTICIPANT IN THE LOAN, AND ALL
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS OF ANY OF THE
FOREGOING (THE “HAZARDOUS MATERIAL INDEMNITEE(S)”) FOR, FROM AND AGAINST ANY AND
ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND
LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND EXPENSES) WHICH ANY SUCH PARTY MAY INCUR AS A DIRECT OR INDIRECT
CONSEQUENCE OF THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED
DISPOSAL, TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR
ABOUT THE LAND OR IMPROVEMENTS, ANY VIOLATION OR CLAIM OF VIOLATION OF ANY
HAZARDOUS MATERIALS LAWS WITH RESPECT TO THE LAND, OR ANY INDEMNITY CLAIM BY A
THIRD PARTY AGAINST ONE OR MORE HAZARDOUS MATERIAL INDEMNITEES IN CONNECTION
WITH ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT ANY SUCH CLAIM FOR
INDEMNIFICATION UNDER THIS SECTION 6.8(f) SHALL ARISE FROM OR RELATE TO AN
ACTION OR INACTION THAT OCCURRED PRIOR TO ANY FORECLOSURE OF THE DEED OF TRUST
OR OTHER TAKING OF TITLE TO ALL OR ANY PORTION OF THE PROPERTY BY THE LENDER OR
ANY AFFILIATE OF THE LENDER. THE LENDER SHALL HAVE THE RIGHT AT ANY TIME TO
APPEAR IN, AND TO PARTICIPATE IN AS A PARTY IF IT SO ELECTS, AND BE REPRESENTED
BY COUNSEL OF ITS OWN CHOICE IN, ANY ACTION OR PROCEEDING INITIATED IN
CONNECTION WITH ANY HAZARDOUS MATERIALS LAWS THAT AFFECT THE LAND. THE BORROWER
SHALL IMMEDIATELY PAY TO THE LENDER UPON DEMAND ANY AMOUNTS OWING UNDER THIS
INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL
PAID AT THE RATE OF INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE.
THE BORROWER’S DUTY AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE
LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTE, THE RELEASE, RECONVEYANCE OR
PARTIAL RECONVEYANCE OF THE SECURITY DOCUMENTS AND THE SATISFACTION OF ALL OF
THE BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

- 39 -



--------------------------------------------------------------------------------

(g)         Survival.  The Borrower and the Lender agree that each provision in
this Section 6.8 (together with any indemnity applicable to a breach of any such
provision) with respect to the environmental condition of the real property
security shall survive (i) any judicial or non-judicial foreclosure under the
Deed of Trust, or transfer of the Land in lieu thereof, (ii) the release and
reconveyance or cancellation of the Security Documents, and (iii) the
satisfaction of all of the Borrower’s obligations under the Loan Documents.

6.9         Financial Information.

(a)         Quarterly Financial Statements of the Borrower.  Deliver to the
Lender, as soon as available, but in no event later than forty-five (45) days
after the last day of each fiscal quarter of the Borrower, a current financial
statement (including, without limitation, an income and expense statement with
supporting schedules and balance sheet) certified by a Responsible Officer of
the Borrower, together with any other financial information the Lender may
request including, without limitation, an updated operating budget and cash flow
projections. Each such certification shall include a statement that (i) all
representations and warranties set forth in this Agreement are true and correct
as of the date of the certificate, and (ii) as of the date of the certificate,
no continuing Event of Default exists. Except as otherwise agreed to by the
Lender, all such financial information shall be prepared in accordance with
accounting principles acceptable to the Lender and consistent with the financial
information provided to the Lender as of the date hereof.

(b)         Annual Tax Returns of the Borrower.  Deliver to the Lender, within
thirty (30) days of filing, a copy of the limited liability company tax return
of the Borrower.

(c)         Annual Financial Statements from the Guarantor.  Deliver to the
Lender, as soon as available, but in no event later than one hundred twenty
(120) days after the last day of each calendar year, a current financial
statement (including, without limitation, an income and expense statement with
supporting schedules and balance sheet) for the Guarantor certified by an
independent auditor on the Lender’s standard certification form, together with
any other financial information the Lender may request including, without
limitation, verification of such Guarantor’s liquidity.

(d)         Quarterly Financial Statements of the Guarantor.  Deliver to the
Lender, as soon as available, but in no event later than forty-five (45) days
after the last day of each fiscal quarter of the Guarantor, a current financial
statement (including, without limitation, an income and expense statement with
supporting schedules and balance sheet) certified by a Responsible Officer of
the Guarantor, together with any other financial information the Lender may
request including, without limitation, an updated operating budget and cash flow
projections.

(e)         Annual Tax Returns from the Guarantor.  Deliver to the Lender,
within thirty (30) days of filing, a copy of the limited liability company tax
return of the Guarantor.

(f)         Leasing Reports.  Deliver to the Lender quarterly rent rolls,
leasing schedules and reports and/or such other information as the Lender shall
request with respect to the Land and Improvements, each in form and substance
satisfactory to the Lender, not later than thirty (30) days after the end of
each fiscal quarter of the Borrower.

(g)         Operating Statements for Land and Improvements.  Deliver the
Operating Statement to the Lender not later than thirty (30) days after the end
of each fiscal quarter of the Borrower.

 

- 40 -



--------------------------------------------------------------------------------

(h)         Other Information.  Deliver to the Lender, upon request, any and all
other financial information the Lender may request to ensure compliance with the
terms of this Agreement and the other Loan Documents.

6.10         Construction.  Cause: (a) Construction of the Project to commence
on or before the Construction Commencement Date, (b) subject to Unavoidable
Delays, development and Construction of the Project to be completed and the
Completion Date to occur on or before the Scheduled Completion Date, (c) the
Construction to commence and to continue with diligence and continuity, without
delay or interruption (except for Unavoidable Delays) for more than fifteen
(15) consecutive days, (d) the Construction to be completed in a good and
workmanlike manner with materials of high quality, free of defects and Liens
other than Permitted Liens, and the Project to be equipped with fixtures and
equipment of high quality, all in accordance with the Plans and Specifications,
the Project Documents, all Requirements of Law (including all laws relating to
the filling, dredging, excavation or other usage of lands classified as wetlands
or lands which are subject to periodic flooding or have thereon standing or
moving bodies of water) and the requirements of Governmental Authorities,
including all requirements and conditions set forth in all Permits and Licenses
and other Governmental Approvals which have been obtained or are required to be
obtained for the Construction and operation of the Project, and (e) all
Construction to be performed on the Land or under the control of the Borrower.

6.11         Inspection by Construction Consultant.  Cooperate (and cause the
Architect, the Engineer and the Contractor to cooperate) with the Lender in
arranging for inspections, at the Borrower’s expense, of the progress of
Construction by the Construction Consultant and other representatives and agents
of the Lender, and at such other times as the Lender may reasonably request, and
will cooperate (and will cause the Contractor to cooperate) with the Lender in
arranging for monthly inspections, and at such other times as the Lender may
reasonably request, of the Project by the Lender and its agents and
representatives.

6.12         Meeting with Construction Consultant; Approval of Equity
Disbursements by Construction Consultant. (a) Cause the Architect, the Engineer,
and the Contractor to meet monthly (or less frequently if approved by the
Lender) with the Construction Consultant to review (i) the progress of
Construction to date, (ii) the Budget, and (iii) requests for disbursement of
both equity and Loan proceeds, and (b) provide to the Lender monthly, even
during the funding of Construction from equity, a certificate from the Borrower,
the Architect and the Construction Consultant in form and content satisfactory
to the Lender with respect to such progress.

6.13         Foundation and As-Built Surveys.  Furnish to the Lender (a) not
later than thirty (30) days after completion of the foundation of each building
comprising the Improvements, an ALTA survey satisfying the requirements set
forth in Exhibit C attached hereto and otherwise satisfactory to the Lender,
(b) upon completion of Construction of the Improvements, an as-built ALTA survey
of the Land and Improvements satisfying the requirements set forth in Exhibit C
attached hereto and otherwise satisfactory to the Lender, and (c) within thirty
(30) days after any request by the Lender, the Construction Consultant or the
Title Insurer, any additional surveys so reasonably requested.

6.14         Soil, Concrete and Other Tests.  At the Borrower’s expense, cause
to be made such soil, compaction, concrete and other tests as the Lender or the
Construction Consultant may require from time to time, each in form and
substance and from testing companies acceptable to the Lender, and if requested
by the Lender, and cause such testing companies to provide certificates
evidencing that grading and foundation construction work have been performed in
accordance with the recommendation in the soil engineer’s report delivered
pursuant to Section 3.1(aa).

 

- 41 -



--------------------------------------------------------------------------------

6.15         Building Permits; Restrictions.  (a) provide the Lender with a copy
of the issued building permits for all of the Project, (b) cause the Project to
be constructed entirely on the Land and not permit the Project to encroach upon
or overhang any easement, right of way, or any other land, and shall be
constructed wholly within applicable building setback restrictions, and
(c) cause all contractors, subcontractors, mechanics or laborers and other
Persons providing labor or material in Construction of the Project to have or be
covered by worker’s compensation insurance, if required by Requirements of Law.

6.16         Litigation.  If any actions, suits, or proceedings are filed, at
the Borrower’s sole expense, (i) cause such proceedings to be vigorously
contested in good faith, and (ii) in the event of an adverse ruling or decision,
prosecute all allowable appeals therefrom. Without limiting the generality of
the foregoing, the Borrower shall resist the entry or seek the stay of any
temporary or permanent injunction that may be entered and act in good faith to
bring about a favorable and speedy disposition of all such proceedings.

6.17         Sign and Publicity.  Subject to obtaining approval from applicable
Governmental Authorities (if so required), permit (a) the Lender to erect a sign
or signs on the Project in conspicuous locations indicating that the Lender is
the construction lender, with the text, size and location to be determined by
the Lender from time to time, provided that the location of the signs will not
reasonably interfere with Construction of the Project, and (b) the Lender to
publicize the Lender’s involvement in the Project and in providing the
Construction financing in such print media and by such other means as the Lender
deems appropriate. Notwithstanding the foregoing, any such signage or publicity
shall not name or reference GGT or any of its Affiliates without the prior
written consent of GGT.

6.18         Liens and Lien Waivers.  Take all action necessary to have any
construction liens, judgment liens or other liens or encumbrances filed against
the Project released or transferred to bond within thirty (30) days of the date
the Borrower receives notice of the filing of such liens or encumbrances,
provided such bond complies with the reasonable requirements of the Lender. If
any such lien or encumbrance is filed, the Lender shall not be required to make
any Loans until it is (i) released and a copy of the recorded release thereof is
received by the Lender and accepted by the title insurance company which issued
the Title Insurance Policy, or (ii) transferred to bond, provided such bond
complies with the reasonable requirements of the Lender. The Lender shall not be
obligated to disburse any funds to the Borrower if, in the reasonable opinion of
the Lender, any Loan, the Land, the Project, or any other collateral for the
Loans would be subject to a construction lien or any other lien or encumbrance.
The Borrower shall be fully and solely responsible for compliance in all
respects whatsoever with the applicable construction lien laws.

6.19         Management and Leasing Agreements.  Comply with the terms and
conditions of all management and leasing agreements and all amendments or
renewals thereof, all of which shall be subject to the prior review by and
written consent of the Lender and shall provide, either in such management or
leasing agreement or in the document evidencing the subordination of such
management or leasing agreement, that the Lender shall have the right to
terminate such agreements in the event the Lender acquires title to the any
portion of the Project. The Lender’s consent may be conditioned upon receipt of
such documents and agreements as the Lender may require.

6.20         Project Documents.  (i) Perform all of its obligations under the
Project Documents in a timely manner and in accordance with the terms and
provisions thereof, except to the extent that failure to so perform could not
reasonably be expected to have a Material Adverse Effect, (ii) not default under
any provision of any Project Document provided such Project Document is material
to the Construction, maintenance or operation of the Project, (iii) not permit
any Project Document to terminate by reason of any failure of the Borrower to
perform thereunder, (iv) notify the Lender of (x) any default by the Borrower
under any Project Document, and (y) any default by any other party to a Project
Document,

 

- 42 -



--------------------------------------------------------------------------------

provided such Project Document is material to the Construction, maintenance or
operation of the Project, and (v) not modify, amend, waive any provisions of, or
terminate or cancel, the Construction Contract, the Plans and Specifications,
the Architect’s Contract, the Engineer’s Contract, the Development Agreement,
the Operating Agreement, or any other Material Contract (or consent to, to
acquiesce in, any such action), without the prior written approval of the
Lender, provided, however, subject to any limitation on Change Orders or
reallocation of Line Items contained in this Agreement, the Lender’s prior
written approval shall not be required for any non-material amendment or
modification of such documents, agreements or contracts.

6.21         Access to Project and Right to Cure Defaults.  Upon a default by
the Borrower under any Project Document, the Borrower agrees that the Lender
shall have the right (but not the obligation) to cure or cause the cure of such
default and, in the event the cure of such default by its nature requires that
the Lender enter upon and/or take possession of the Land, the Borrower hereby
agrees that the Lender may, and the Borrower hereby grants the Lender the right
to, enter in and upon and take possession of the Land for the purpose of curing
such default.

6.22         Obligations under Permitted Exceptions.  Perform all of its
obligations under the Permitted Exceptions and to enforce the obligations of all
other parties to all Permitted Exceptions to the extent, in each instance, where
failure to so perform or act could not reasonably be expected to have a Material
Adverse Effect. Upon the breach by the Borrower of any such undertakings, the
Lender shall have the right, but not the obligation, to perform such obligations
or enforce such obligations as with respect to such other parties.

6.23         Completion of the Project.  Promptly commence and diligently pursue
to completion the Construction of the Project by the Scheduled Completion Date,
subject to any Unavoidable Delays permitted hereunder, including such street
improvements, curbs, sidewalks, grading, parking, buildings, utilities and
connections as may be required for normal use thereof. For purposes of this
Agreement, completion of the Project shall be deemed to have occurred only when
the following conditions shall have been satisfied:

(a)         The Borrower shall submit to the Lender full and complete releases
of liens from each contractor, architect, engineer, subcontractor and supplier,
or other proof satisfactory to the Lender, confirming that final payment has
been made for all materials supplied and labor furnished in connection with the
Project and that no party claims or has a right to claim any statutory or common
law lien arising out of the Construction of the Project or the supplying of
labor, material, and/or services in connection therewith;

(b)         The Project shall have been finally completed in all respects in
accordance with the Plans and Specifications, as verified by a final inspection
report satisfactory to the Lender from the Construction Consultant, certifying
that the Project has been constructed in a good and workmanlike manner and is in
satisfactory condition, and that all mechanical, electrical, plumbing,
structural and roof systems are in acceptable operating condition. The Lender
reserves the right to require that an escrow be established in an amount
satisfactory to the Lender to remedy any physical deficiency in any of the
Project;

(c)         The Borrower shall deliver to the Lender a satisfactory as-built
survey disclosing no conditions unacceptable to the Lender and showing the
location of all improvements, easements, rights-of-way and utilities (including
all easements listed as exceptions on the Title Insurance Policy), satisfying
the requirements set forth in Exhibit C attached hereto, and containing a
certification addressed to the Lender in form and content satisfactory to the
Lender;

 

- 43 -



--------------------------------------------------------------------------------

(d)         The Borrower shall deliver to the Lender evidence of property
insurance as required hereunder and in form and content satisfactory to the
Lender;

(e)         The Borrower shall deliver to the Lender final affidavits (to be
provided by Regions) from the Borrower and the Contractor and containing a
certification addressed to the Lender in form and content satisfactory to the
Lender;

(f)         The Borrower shall submit to the Lender satisfactory evidence that
all improvements (if any) to public streets have been completed, offered for
dedication, and accepted by the applicable Governmental Authorities; and

(g)         The Borrower shall furnish to the Lender, within thirty (30) days of
the completion of Construction (i) a permanent certificate of occupancy or its
equivalent, (ii) a certificate of completion from the Architect certifying that
the Project was constructed in accordance with the Plans and Specifications,
(iii) a final endorsement to the Title Insurance Policy advancing the effective
date to the Completion Date, indicating that there has been no change in the
state of title and containing no exceptions not approved by the Lender, and
(iv) such other permits and/or certificates as shall be required to establish to
the Lender’s satisfaction that the Project has been properly completed and is
not subject to any violations or uncorrected conditions noted or filed in any
municipal department and complies with all Requirements of Law and the
requirements of all Governmental Authorities and is in all respects ready for
occupancy and operation.

6.24         Deposit and Operating Accounts.  Maintain all deposit and operating
accounts with the Lender until all Obligations are repaid and satisfied in full
in accordance with this Agreement and the Commitment is terminated.

6.25         Casualty and Condemnation Notice; Use of Proceeds.

(a)         After the occurrence of any loss or damage to, or destruction to or
of any of the Properties of the Borrower, the Borrower shall give prompt written
notice thereof to the Lender. In the event of such loss, damage or destruction,
all insurance proceeds, including unearned premiums, shall be payable to the
Lender, and the Borrower hereby authorizes and directs any affected insurance
company to make payment of such proceeds directly to the Lender and not to the
Lender and the Borrower jointly.

(b)         The Lender shall have the right (but not the obligation) to make
proof of loss for, settle, compromise and adjust any claim under, and receive
the proceeds of, all insurance for loss of or damage to the Project, and the
expenses incurred by the Lender in the adjustment and collection of insurance
proceeds shall be a part of the Obligations and shall be due and payable to the
Lender on demand. The Borrower hereby appoints the Lender as its
attorney-in-fact to receive and endorse any insurance proceeds to the Lender,
which appointment is coupled with an interest and shall be irrevocable as long
as any Obligations remain unsatisfied.

(c)         Except as otherwise provided in subsection (d) below, the Borrower
shall not have any claim against the insurance proceeds, or be entitled to any
portion thereof, and all rights to the insurance proceeds are hereby assigned to
the Lender as security for payment of the Obligations. In the event of any
damage to or destruction of any portion of the Land or the Improvements, the
Lender shall have the option of applying or paying all or part of the insurance
proceeds to (i) the Obligations, in such order as the Lender may determine,
(ii) restoration, replacement or repair of the Project in accordance with the
Lender’s standard construction loan

 

- 44 -



--------------------------------------------------------------------------------

disbursement conditions and requirements, or (iii) the Borrower. Nothing herein
shall be deemed to excuse the Borrower from restoring, repairing and maintaining
the Project as required herein or in the Loan Documents.

(d)         Notwithstanding the foregoing, provided that all of the following
conditions are fully satisfied by the Borrower, the Lender shall disburse
insurance proceeds for repair and restoration of the Project in accordance with
the Lender’s standard construction loan disbursement conditions and
requirements:

(i)         The Borrower presents sufficient evidence to the Lender that there
are sufficient funds from the insurance proceeds and from equity funds, if
needed, to completely restore or repair the Project to its use, value and
condition immediately prior to the casualty as well as to maintain relevant debt
service coverages and other operating expenses.

(ii)         The Borrower delivers evidence satisfactory to the Lender that the
damaged Project can be fully repaired and restored at least three (3) months
prior to the Maturity Date.

(iii)       The Borrower deposits with the Lender for disbursement in the
connection with the restoration of the damaged property the greater of: (A) the
applicable deductible under the insurance policies covering the loss; or (B) the
amount by which the cost of restoration of the damaged property to substantially
the same value, condition and character as existed prior to such damage is
estimated by the Lender to exceed the net insurance proceeds.

(iv)         All parties having operating, management or franchise interests in,
and arrangements concerning, the Project agree that they will continue their
interests and arrangements for the contract terms then in effect following the
restoration or repair.

(v)         Proceeds from rental loss or business interruption insurance, or
both, or other moneys of the Borrower, must be available to the Borrower in such
amounts as the Lender, in its judgment, considers sufficient to pay the debt
service under the Loan Documents, and all property assessments, insurance
premiums and other sums becoming due from the Borrower pursuant to this
Agreement and the other Loan Documents during the time required for restoration.

(vi)         All restoration will be conducted under the supervision of an
architect or engineer, or both, selected and paid for by the Borrower but
approved in advance by the Lender, and by a general contractor who must be
acceptable in all respects to the Lender and who shall have executed a fixed
price contract.

(vii)       The work is performed under a fixed price or guaranteed maximum
price contract satisfactory to the Lender in accordance with plans and
specifications and a budget satisfactory to the Lender and in accordance with
all Requirements of Law.

(viii)       If required by the Lender at its sole option, the contractor or
contractors responsible for the restoration shall have obtained payment and
performance bonds from a corporate surety reasonably acceptable to the Lender
and naming the Lender as dual obligee.

 

- 45 -



--------------------------------------------------------------------------------

(ix)         All guaranties of any of the Obligations shall remain in full force
and effect and the Guarantor shall so confirm to the Lender.

(x)         The Borrower shall have provided the Lender with satisfactory
evidence that there has been no adverse change in the economic viability of the
Project since the date of this Agreement, such evidence to include, among other
things, an Appraisal and market study prepared by a firm or firms acceptable to
the Lender, but at the Borrower’s expense.

(xi)         The Borrower shall have paid as and when due all of the Lender’s
costs and expenses incurred in connection with the collection and disbursement
of insurance proceeds, including inspection, monitoring, engineering and legal
fees. If not paid on demand, at the Lender’s option, such costs may be deducted
from the disbursements made by the Lender or added to the sums secured by the
Security Documents.

(xii)       No Default shall have occurred and be continuing.

(xiii)       The Lender will not incur any liability to any other person as a
result of such use or release of insurance proceeds.

(e)         The Borrower shall provide prompt written notice to the Lender of
any taking of any interest in its Properties by reason of any public use or
improvement or condemnation proceeding (“Condemnation”). The Borrower shall
comply in all respects with the provisions regarding Condemnation in the Deed of
Trust. Provided that all of the relevant conditions set forth in the Deed of
Trust are fully satisfied by the Borrower, the Lender shall disburse any
Condemnation award or proceeds to the Borrower in accordance with the Deed of
Trust.

6.26         Payment of Project Expenses.  Promptly pay, or cause to be paid,
when due all costs, expenses and fees relating to the acquisition, construction,
equipping, fixturing, use and operation of the Project.

6.27         Notices.  Promptly inform the Lender in writing of (a) all material
adverse changes in the Borrower’s financial conditions, (b) all existing and
threatened litigation, claims, investigations, administrative proceedings or
similar actions affecting any Loan Party which could materially affect the
financial condition of any Loan Party, (c) any Default under any Loan Document,
(d) all notices of default or termination received or given to or by the
Borrower (or its agents or representatives) under any of the Licenses and
Permits, Maintenance, Management and Service Documents, and/or insurance,
(e) all notices and correspondence pertaining to the Project or any part thereof
received by the Borrower (or any of the Borrower’s agents or employees) from any
Governmental Authority, (f) all notices received or given by the Borrower (or
its agents or representatives) under any of the Project Documents, (g) all
inspections, reports, test results and other information received by the
Borrower from time to time in the ordinary course of business from its
employees, agents, representatives, architects, engineers, the Contractor and
any other parties involved in the Construction, the design, development or
operation of the Project, which in any way relate to the Project or the
Construction, or any part thereof, and (h) any event, act, condition or
occurrence of whatever nature, whether individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect. Each notice
pursuant to this Section shall be accompanied by a statement of a Responsible
Officer of the Borrower setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

6.28         Books and Records.  Maintain at the address set forth on the
signature pages hereto complete books of account and other records for the
Borrower and the Project and for disbursement and

 

- 46 -



--------------------------------------------------------------------------------

use of the proceeds of the Loans and the Borrower’s funds in accordance with
generally accepted accounting principles, consistently applied, and permit the
Lender, upon reasonable prior notice, and at the Borrower’s expense, to visit
and inspect any of its properties, and examine and make abstracts from any of
its books and records at any reasonable time and as often as may reasonably be
requested, and to discuss the business, operations, properties and financial and
other condition of the Borrower with officers and employees of the Borrower and,
if notice thereof is given to the Borrower prior to the date of such
discussions, with its independent accountants.

6.29         Compliance with Laws.  (a) Maintain compliance with all
governmental requirements applicable to the Project and all other applicable
statutes, laws, regulations and ordinances necessary for the transaction of its
business, (b) pay and discharge when due all of its indebtedness and
obligations, including without limitation all assessments, taxes, governmental
charges, levies and liens of every kind and nature imposed upon the Borrower or
its properties, income or profits, prior to the date on which penalties would
attach and all lawful claims that, if unpaid, might become a Lien upon any of
the Borrower’s properties, income or profits, and (c) obtain, and maintain at
all times, the approval by all required parties as to matters which, pursuant to
the Loan Documents, the Project Documents or Requirements of Law, such consent
or approval is required.

6.30         Subcontractors.  Deliver to the Lender a list of each contractor,
subcontractor or materialman party to a Major Subcontract, along with a fully
executed copy of each Major Subcontract.

ARTICLE 7.

NEGATIVE COVENANTS

The Borrower hereby agrees that, from the date hereof and so long as the
Commitment remains in effect, any portion of the Note remains outstanding and
unpaid, or any other amount is owing to the Lender hereunder, the Borrower shall
not, directly or indirectly:

7.1         Easements and Restrictive Covenants.  Grant any easement (other than
customary utility easements in connection with the development or operation of
the Project) or impose any restrictive covenants, or execute or file any
subdivision plot or modify or amend any Permitted Exceptions (other than Tenant
Leases) with respect to any of the Land or Improvements intended to be secured
under the Security Documents, without the prior written consent of the Lender.

7.2         Liens.  Contract, create, incur, assume or permit to exist any Lien
with respect to any of the Borrower’s Property, including the Project, whether
now owned or after acquired except for Permitted Liens or other Liens created
pursuant to the terms of the Loan Documents or expressly permitted by the Loan
Documents or by the Lender in its sole discretion; or contractually agree with
any other Person to provide such Person a negative pledge, or other covenant
similar to this Section.

7.3         Indebtedness, Investments, Loans and Advances.  (a) Create, incur or
suffer to exist any financing or indebtedness, including, without limitation,
permitting any investment of any equity in the Borrower intended to serve as a
loan to the Borrower, other than (i) the Obligations, (ii) the Swap Contracts,
and (iii) the equity investments or member loans contemplated by the Operating
Agreement, provided repayment of such equity investments or member loans shall
be fully subordinated in right of priority and payment to the Loans made
hereunder, (b) make or permit to remain outstanding any loans or advances to or
investments in any person or make any capital contributions, or (c) assume,
guarantee, endorse, or otherwise be or become directly or contingently
responsible or liable for obligations of any person, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

- 47 -



--------------------------------------------------------------------------------

7.4         Restrictions.  Create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of the Borrower
to (a) pay dividends or make any other distributions on its ownership interests
or with respect to any other interest or participation in, or measured by, its
profits, (b) pay any of the Obligations or any of its obligations with respect
to the Construction of the Project, (c) make loans, advances or capital
contributions, (d) sell, lease or otherwise transfer any of its properties or
assets, or (e) act as a guarantor or grant a Lien on or a pledge of its assets,
except for such encumbrances or restrictions existing under or by reason of this
Agreement and the other Loan Documents.

7.5         Distributions.  Pay dividends or make any other distributions on its
ownership interests or with respect to any other interest or participation in,
or measured by, its profits, other than Permitted Distributions, provided,
however, that no Permitted Distributions may be made after the occurrence and
during the continuance of any Default.

7.6         Change Orders.  Make any material alterations to the Improvements
other than the Construction in accordance with the Plans and Specifications and
this Agreement, make any reallocation to the Budget or make any Change Order
without the prior written approval of the Lender and the Construction
Consultant; provided, however, that the Borrower may make changes to and agree
to Change Orders without such approval if: (a) the Borrower gives the Lender and
the Construction Consultant prior written notice of any such change(s) on or
before the next Loan is made and such supporting data, drawings, etc. as the
Lender and the Construction Consultant may request in connection therewith,
(b) the Borrower obtains the approval of all parties whose approval is required,
(c) the structural integrity of the Project is not affected, (d) no material
change in architectural appearance is effected, (e) the performance of the
mechanical, electrical, security and life safety systems of the Project are not
adversely affected, (f) there is no material change in gross square footage,
number of apartments, floors, basic layout, parking or quality of materials,
(g) the cost of or reduction resulting from any one such change does not exceed
$100,000 and the aggregate change in cost of all such changes during the term of
this Agreement (whether any individual change results in a reduction or increase
in cost) does not exceed $300,000, and (h) the Change Order will not extend the
Completion Date beyond the Scheduled Completion Date, subject to any Unavoidable
Delays permitted hereunder.

7.7         Extras and Contract Changes.  Subject to Section 7.6, permit any
Change Orders to the Construction Contract with the Contractor or any other
direct contractor with the Borrower or any Major Subcontracts or allow any
extras to any of the foregoing except with the prior written consent of the same
by the Lender unless all of the conditions set forth in Section 7.6 have been
satisfied.

7.8         Ownership of Material and Fixtures.  Permit any materials, equipment
or fixtures incorporated by the Borrower into the Project to be purchased or
installed under any security agreement, conditional sales contract, lease, or
other arrangement wherein the seller reserves title or any interest in such
items or the right to remove or repossess such items or to consider them
personal property after their incorporation into the Project, without the prior
written consent of the Lender.

7.9         Contracts.  Without the Lender’s prior written approval as to
parties, terms, and all other matters, (a) enter into any Material Contract for
the performance of any work or the supplying of any labor, materials or services
for the design or Construction of the Improvements, or (b) enter into any
management, leasing, maintenance or other contract pertaining to the Project not
described in clause (a) that is not unconditionally terminable by the Borrower
or any successor owner without penalty or payment on not more than thirty (30)
days notice to the other party thereunder. All such contracts (or a separate
agreement entered into after such contract), including all Maintenance,
Management and Service Documents, shall be assigned to the Lender pursuant to
the Security Documents, shall provide that all rights and Liens of the
applicable contractor, architect, engineer, supplier, surveyor or other party
and any

 

- 48 -



--------------------------------------------------------------------------------

right to remove removable Improvements are subordinate to the Lender’s rights
and Liens, shall require all subcontracts and purchase orders to contain a
provision subordinating the subcontractors’ and mechanics’ and materialmen’s
liens and any right to remove removable Improvements to the Lender’s rights and
Liens, to the extent permitted by applicable law, and shall provide that no
Change Order shall be effective without the prior written consent of the Lender
(other than Change Orders that are expressly permitted hereunder without the
Lender’s approval). The Borrower will deliver to the Lender, upon request of the
Lender, the names and addresses of all persons or entities with whom each
contractor has contracted or intends to contract for the Construction of the
Improvements or for the furnishing of labor or materials therefor.

7.10         Tenant Leases.  Enter into any leases with respect to the Land
except to the extent such leases comply with the following terms and conditions:

(a)         Approval of Tenant Leases.  The Borrower shall not enter into any
Tenant Lease unless such Tenant Lease is substantially in a form previously
approved by the Lender. Each such Tenant Lease must be expressly subordinate to
the Deed of Trust.

(b)         Effect of Lease Approval.  No approval of any Tenant Lease by the
Lender shall be for any purpose other than to protect the Lender’s security, and
to preserve the Lender’s rights under the Loan Documents. No approval by the
Lender shall result in a waiver of any Event of Default of the Borrower. In no
event shall any approval by the Lender of a lease be a representation of any
kind, with regard to the Tenant Lease or its adequacy or enforceability, or the
financial capacity of any tenant or guarantor.

7.11         Assignment.  Without the prior written consent of the Lender,
assign the Borrower’s interest under any of the Loan Documents, or in any monies
due or to become due thereunder, and any assignment without consent of the
Lender shall be void. In this regard, the Borrower acknowledges that the Lender
would not make these Loans except in reliance on the Borrower’s expertise,
reputation, prior experience in constructing, operating and leasing commercial
real property, the Lender’s knowledge of the Borrower, and the Lender’s
understanding that this Agreement is more in the nature of an agreement
involving personal services than a standard loan where the Lender would rely on
security which already exists.

7.12         Change in Structure or Management; Single-Asset Entity.

(a)         Permit, and its initial managers and members that are entities shall
not permit (i) any limited liability company change that would impair their
existence, nor any material change in the nature or manner of their respective
business activities, and (ii) the level of experience and ability of the
executive personnel and management to decrease below a level of experience and
ability as that of the executive personnel management in place as of the date
hereof.

(b)         Without the prior written consent of the Lender: (i) the Borrower
shall not dissolve or liquidate, or merge or consolidate with or into any other
entity, or turn over the management or operation of its property, assets or
business to any other person, nor shall any member of the Borrower voluntarily
or involuntarily sell or transfer its membership interest in the Borrower to any
other person, including any other member, and (ii) the Borrower shall not own or
acquire assets other than the Project and other assets incidental to the normal
operation of the Project, including bank accounts relating thereto.

7.13         Transfer of the Land or Improvements.  Sell, lease, convey, assign
or transfer of all or any part of the Land or Improvements or other collateral
or any interest therein, voluntarily or

 

- 49 -



--------------------------------------------------------------------------------

involuntarily, whether by operation of law or otherwise, without the prior
written consent of the Lender, except: (i) sales or transfers of items which
have become obsolete or worn beyond practical use and which have been replaced
by adequate substitutes, owned by the Borrower, having a value equal to or
greater than the replaced items when new; (ii) the grant, in the ordinary course
of business, of a leasehold interest in a part of the Improvements to a Tenant
for occupancy, not containing a right or option to purchase and not in
contravention of any provision of any Security Document; or (iii) the grant, in
ordinary course of business, of customary utility easements for the Project.

ARTICLE 8.

DEFAULTS AND REMEDIES

8.1         Event of Default.  The occurrence of any one or more of the
following shall constitute an event of default (an “Event of Default”) under
this Agreement and the other Loan Documents:

(a)         Monetary.  Failure (i) by the Borrower to pay when due any principal
or interest according to the terms hereof or the Note, which failure remains
uncured for a period of five (5) Business Days after the payment became due; or
(ii) by the Borrower or any Loan Party to pay when due any sums other than
principal or interest payable under the Note or any of the other Loan Documents,
which failure remains uncured for a period of five (5) Business Days after
demand; or

(b)         Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or the Guarantor herein, in any other Loan Document or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(c)         Performance of Other Obligations.  (i) Any covenant, agreement or
condition contained in Sections 6.4, 6.23, 6.24 or Article 7 is not fully and
timely performed, observed or kept, (ii) any covenant, agreement or condition
contained in Article 4 or Sections 6.6, 6.9, 6.11, 6.12, 6.13, 6.16, 6.17, 6.25,
6.27, or 6.28 is not fully and timely performed, observed or kept, and remains
so for a period of thirty (30) days after written notice to the Borrower, or
(iii) any covenant, agreement or condition contained herein (other than
covenants contained in subsections (i) or (ii) of this paragraph or otherwise
addressed in another paragraph of this Section) is not fully and timely
performed, observed or kept, and remains so for a reasonable period of time (not
to exceed sixty (60) days) if the Borrower has commenced and is diligently
pursuing such cure; or

(d)         Default Under Other Loan Documents.  The Borrower’s or the
Guarantor’s failure to comply with or perform any covenant, agreement or
obligation, or the occurrence and continuance of any default, under any other
Loan Document or to comply with or perform any term, obligation, covenant or
agreement contained in any other agreement between the Lender and the Borrower
or between the Lender and the Guarantor; provided, however, that (i) if a cure
period is provided for the remedy of such failure or default, the Borrower’s or
the Guarantor’s, as applicable, failure to perform or cure such default will not
constitute an Event of Default until such date as the specified cure period
expires, or (ii) if a cure period is specified in this Agreement with respect to
any default or condition, then such cure period shall be deemed incorporated
into the other Loan Documents with respect to such default or condition for
purposes of this subsection (d); or

(e)         Default in Favor of Third Parties.  The Borrower or the Guarantor
defaults under any loan, extension of credit, security agreement, purchase or
sales agreement or any other

 

- 50 -



--------------------------------------------------------------------------------

agreement in favor of any other creditor or person that could reasonably be
expected to have a Material Adverse Effect; or

(f)         Use.  (i) Upon completion of Construction, the leasing of any of the
Improvements in accordance with the Loan Documents is prohibited, enjoined or
delayed for a continuous period of more than ten (10) days; or (ii) utilities or
other public services necessary for the full occupancy and utilization of the
Land and Improvements are curtailed for a continuous period of more than ten
(10) days or, if such curtailment is due to strikes, lockouts, riots, storms,
floods, explosions, acts of God, acts of the public enemy, sabotage, terrorism,
vandalism, freight embargos, or other similar matters beyond the control of the
Borrower, thirty (30) days; or

(g)         Liens; Attachment; Condemnation; Uninsured Casualty.  (i) The
recording of any claim of lien against the Land or Improvements and the
continuance of such claim of lien without discharge, satisfaction, bond or
provision for payment being made by the Borrower in a manner satisfactory to the
Lender beyond the date which is the earlier of (A) thirty (30) days after the
Borrower or the Guarantor has knowledge of such claim of lien or (B) sixty
(60) days after the recording of such claim of lien; or (ii) the institution of
any foreclosure action against the Land or Improvements, or any portion thereof;
or (iii) the seizure or appropriation of any material portion of the Land or
Improvements not covered by the condemnation provisions contained herein or in
the Deed of Trust; or (iv) the occurrence of an uninsured casualty with respect
to any material portion of the Land or Improvements; or (v) the sequestration or
attachment of, or any levy or execution upon any of the Land or Improvements,
any other collateral provided by the Borrower under any of the Loan Documents,
any monies in the Account, or any substantial portion of the other assets of the
Borrower, which sequestration, attachment, levy or execution is not released,
expunged or dismissed prior to the earlier of thirty (30) days or the sale of
the assets affected thereby; or

(h)         Voluntary Bankruptcy; Insolvency; Dissolution.  (i) The filing of a
petition by the Borrower for relief under the Bankruptcy Code, or under any
other present or future state or federal law regarding bankruptcy,
reorganization or other debtor relief law, (ii) the filing of any pleading or an
answer by the Borrower in any involuntary proceeding under the Bankruptcy Code
or other debtor relief law which admits the jurisdiction of the court or the
petition’s material allegations regarding the Borrower’s insolvency, (iii) a
general assignment by the Borrower for the benefit of creditors, or (iv) the
Borrower applying for, or the appointment of, a receiver, trustee, custodian or
liquidator of the Borrower or any of its property; or

(i)         Involuntary Bankruptcy.  The failure of the Borrower to effect a
full dismissal of any involuntary petition under the Bankruptcy Code or under
any other debtor relief law that is filed against the Borrower or in any way
restrains or limits the Borrower or the Lender regarding the Loan, the Land or
the Improvements, prior to the earlier of the entry of any court order granting
relief sought in such involuntary petition, or forty-five (45) days after the
date of filing of such involuntary petition; or

(j)         Judgments.  One or more final judgments or decrees shall be entered
(i) against the Borrower involving in the aggregate a liability (not covered by
insurance) of $100,000 or more and all such judgments or decrees in excess of
$100,000 shall not have been vacated, satisfied, discharged, or stayed or bonded
pending appeal within thirty (30) days from the entry thereof or (ii) against
the Guarantor involving in the aggregate a liability (not covered by insurance)
of $10,000,000 or more and all such judgments or decrees in excess of
$10,000,000 shall not have been vacated, satisfied, discharged, or stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or

 

- 51 -



--------------------------------------------------------------------------------

(k)         ERISA Default.  Any event or condition shall occur or exist with
respect to any Plan and such event or condition, together with all other such
events or conditions, if any, could subject any Loan Party to any tax, penalty
or other liabilities that in the aggregate could reasonably be expected to have
a Material Adverse Effect; or

(l)         Guarantor; Contractor; Tenants.  The occurrence of any of the events
specified in Section 8.1(h) or (i) as to (i) the Guarantor, the Contractor or
any other person or entity, which is in any manner obligated to the Lender under
the Loan Documents or (ii) either (A) twenty-five (25) or more Tenants or
(B) Tenants whose Tenant Leases in the aggregate make up ten (10) percent or
more of the units in the Project; or

(m)         Loss of Priority.  The failure at any time of any Security Document
to create a valid and perfected first priority security interest upon the Land
and Improvements or any portion thereof, or any collateral purported to be
encumbered thereby other than as a result of any release or reconveyance of the
Deed of Trust with respect to all or any portion of the Land and Improvements
pursuant to the terms and conditions of this Agreement; or

(n)         Hazardous Materials.  The discovery of any significant Hazardous
Materials in, on or about the Land or Improvements subsequent to the Effective
Date which could reasonably be expected to have a Material Adverse Effect on the
value of the Land and Improvements; or

(o)         Adverse Financial Condition of the Borrower.  Any change in the
financial condition of the Borrower from the financial condition represented to
the Lender as of the later of (i) the Effective Date, or (ii) the date upon
which the financial condition of the Borrower was first represented to the
Lender, which change could reasonably be expected to have a Material Adverse
Effect; or

(p)         Adverse Financial Condition of the Guarantor.  Any change in the
financial condition of the Guarantor from the condition shown on the tax returns
or financial statement(s) submitted to the Lender and relied upon by the Lender
in making the Loan, which change could reasonably be expected to have a Material
Adverse Effect, the materiality and adverse effect of such change in financial
condition to be reasonably determined by the Lender in accordance with its
credit standards and underwriting practices in effect at the time of making such
determination; or

(q)         Adverse Financial Condition of Indemnitor.  Any change in the
financial condition of any Indemnitor (other than the Loan Parties) from the
financial condition represented to the Lender as of (i) the Effective Date, or
(ii) the date upon which the financial condition of such party was first
represented to the Lender, which change could reasonably be expected to have a
Material Adverse Effect; or

(r)         Transfer of Assets.  The sale, assignment, pledge, hypothecation,
mortgage or transfer of all or a substantial portion of assets of any Loan Party
other than (i) in the ordinary course of business of said entity, (ii) in the
case of the Guarantor, a pledge, hypothecation or mortgage securing all or a
portion of its senior credit facilities and senior notes (as the senior credit
facilities and senior notes may be refinanced, replaced, restated, modified or
increased from time to time), or (iii) pursuant to the Loan Documents; or

(s)         Lack of Validity.  Any provision of any Loan Document shall for any
reason cease to be valid and binding, which invalidity (i) renders any Loan
Document invalid as a whole, (ii) shall cease to provide for legally adequate
remedies for the realization of the payment

 

- 52 -



--------------------------------------------------------------------------------

obligations and security intended to be provided by any Loan Document, or
(iii) creates economic consequences of delay and increased costs on the part of
the Lender, unless the Borrower or Guarantors, as applicable, execute, within
ten (10) Business Days, such amendments to the Loan Documents or such additional
agreements or instruments as the Lender deems necessary to make such provision
of the Loan Document valid and binding; or

(t)         Disaffirmation of Obligations.  Any Loan Party shall deny or
disaffirm its obligations under any Loan Document; or

(u)         Construction Contract.  Without the prior written consent of the
Lender, (i) the Construction Contract shall be modified or any obligations of
Contractor thereunder shall be waived except as permitted by this Agreement,
(ii) a default shall occur under the Construction Contract and not be cured
within the cure period, if any, provided therein, (iii) any condition shall
occur which would allow Contractor to terminate the Construction Contract, or
(iv) the Construction Contract shall become unenforceable or be cancelled or
terminated; or

(v)         Discontinuance of Construction.  Any discontinuance of Construction
for a continuous period of fifteen (15) days unless such discontinuance of
Construction is the result of any Unavoidable Delay and then only for the period
ending on the earlier to occur of (i) the last day of such Unavoidable Delay, or
(ii) the date forty-five (45) days after the first day of such Unavoidable
Delay; or

(w)         Enjoined from Construction; Liens.  If (i) the Borrower is enjoined,
restrained or in any way prevented by any court order from constructing or
operating the Project and the Guarantor fails to perform under the Completion
Guaranty, (ii) the Contractor is enjoined, restrained or in any way prevented by
any court order from constructing or operating the Project, or (iii) a notice of
lien, levy or assessment is filed of record with respect to all or any part of
the property of any Loan Party (other than a notice of lien on the assets of the
Guarantor which lien secures all or a portion of the Guarantor’s senior credit
facilities and senior notes (as the senior credit facilities and senior notes
may be refinanced, replaced, restated, modified or increased from time to time))
or the Contractor by any Governmental Authority, which could affect the
performance of the obligations of any Loan Party under any Loan Document or if
any proceeding is filed or commenced seeking to enjoin, restrain or in any way
prevent the foregoing parties from conducting all or a substantial part of their
respective business affairs and failure to vacate, stay, dismiss, set aside or
remedy the same, in each case within thirty (30) days after the occurrence
thereof; or

(x)         Breach of Contract, License or Permit.  The Borrower shall be in
default or in breach of any term of any Contract or License and Permit (after
any requisite notice or cure periods contained in such Contract or applicable to
such License and Permit) and such default shall have a Material Adverse Effect
with respect to the Project; or

(y)         Ownership.  The failure of the Guarantor to directly or indirectly
own at least 40% of the equity interests of the Borrower; or

(z)         Loan Documents.  The occurrence of any default under the other Loan
Documents which default is not included in clauses (a)-(x) above; provided,
however, that any such default shall be subject to any applicable cure period
set forth in this Agreement, or if a cure period is provided for the remedy of
such failure in the other Loan Documents, such default will not constitute an
Event of Default until such date as the specified cure period expires.

 

- 53 -



--------------------------------------------------------------------------------

8.2         Acceleration Upon Certain Default.  Upon the occurrence of any Event
of Default specified in Section 8.1(h) or (i), the Commitment shall
automatically terminate, the Loans and all sums owing to the Lender under the
Note, this Agreement and the other Loan Documents (other than under a Swap
Contract) shall automatically become due and payable without presentment,
demand, protest, notice of protest, declaration or notice of acceleration or
intention to accelerate, or any other notice, declaration or act of any kind,
all of which are hereby expressly waived by the Borrower.

8.3         Completion of Construction.  As additional security for the Loans
and for the performance by the Borrower of all of the Borrower’s obligations
hereunder, the Borrower hereby assigns to the Lender all of the Borrower’s
interest in any and all contracts relating to the Construction of the
Improvements, including, but not limited to, the Construction Contract, the
Architect’s Contract, the Engineer’s Contract, the Development Agreement and the
Plans and Specifications. This assignment shall not, however, in the absence of
affirmative ratification of such contracts by the Lender, be deemed to impose
upon the Lender any of the Borrower’s obligations under any such contract.
Incident to the assignment of the Construction Contract, the Architect’s
Contract, the Engineer’s Contract, the Development Agreement, and the Plans and
Specifications, the Borrower will fulfill the obligations of the Borrower
thereunder, enforce the performance thereof and give immediate notice to the
Lender of any default by the Architect or the Contractor thereunder. Further,
the Borrower will not, without the prior written consent of the Lender
(i) modify or amend the terms of the Engineer’s Contract, the Development
Agreement, the Architect’s Contract, the Plans and Specifications or the
Construction Contract except as provided herein; or (ii) waive or release the
performance of any material obligation to be performed by the Architect or the
Contractor thereunder. From and after the occurrence of an Event of Default, the
Lender shall be entitled to have and use the Engineer’s Contract, the
Development Agreement, the Architect’s Contract, the Plans and Specifications
and the Construction Contract and, after first having given written notice to
the Architect or the Contractor, as the case may be, shall be entitled from and
after such notice to enjoy and enforce all of the rights of the Borrower under
the Engineer’s Contract, the Development Agreement, the Architect’s Contract or
the Plans and Specifications or the Construction Contract, as the case may be.
The Borrower hereby constitutes and appoints the Lender its true and lawful
attorney-in-fact, with full power of substitution in the Land to complete the
Improvements in the name of the Borrower. The Borrower hereby empowers said
attorney as follows: (a) to use any funds of the Borrower, including the Loan or
any equity deposits which may remain advanced hereunder, for the purpose of
completing the Improvements in the manner called for by the Plans and
Specifications; (b) to make such additions, changes, and corrections in the
Plans and Specifications as shall be necessary or desirable to complete the
Improvements; (c) to employ such contractors, subcontractors, agents, architects
and inspectors as shall be required for said purposes; (d) to pay, settle, or
compromise all existing bills and claims which may be liens against the
Improvements, or as may be necessary or desirable in the sole discretion of the
Lender for the completion of the Improvements or for clearance of title; (e) to
take over and use all or any part of the labor, materials, supplies and
equipment contracted for, owned by, or under the control of the Borrower,
whether or not previously incorporated into the Improvements; (f) to execute all
applications and certifications in the name of the Borrower which may be
required by any of the contract documents; (g) to prosecute and defend all
actions or proceedings in connection with the Land or the Construction of the
Improvements and take such action and require such performance as the Lender
shall deem necessary under any performance or payment bond; and (h) to do any
and every act with respect to Construction or completion of the Improvements or
the closing of any permanent financing which the Borrower might do on the
Borrower’s own behalf including, without limitation, execution, acknowledgment,
and delivery of all instruments, documents, and papers in the name of the
Borrower as may be necessary or desirable in the sole discretion of the Lender.
It is further understood and agreed that this power of attorney, which shall be
deemed to be a power coupled with an interest, cannot be revoked. All sums so
expended by the Lender shall be deemed to have been advanced to the Borrower and
secured by the Security Documents and any other Loan Documents.

 

- 54 -



--------------------------------------------------------------------------------

8.4         Lender’s Right to Stop Construction.  If the Lender determines at
any time in its good faith discretion that the Improvements are not being
constructed in accordance with the Plans and Specifications and all applicable
governmental requirements, the Lender may immediately cause all Construction to
cease on any of the Improvements affected by the condition of nonconformance and
withhold further disbursements under the Loan. The Borrower shall thereafter not
allow any Construction, other than corrective work, to be performed on any of
the Improvements affected by the condition of nonconformance until such time as
the Lender notifies the Borrower in writing that the nonconforming condition has
been corrected. The Borrower shall notify the Lender and the Lender’s inspector
immediately upon receipt of “red tag” or “stop order” notices from any federal,
state, county or municipal building inspector or of unsatisfactory compliance
with any applicable building code, and in such event the Borrower shall provide
the Lender and the Lender’s inspector with a full and complete written
explanation of the nature of such noncompliance.

8.5         Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, the Lender shall have, in addition to its
option to declare the entire unpaid amount of the Loan and accrued interest
thereon immediately due and payable, all of the rights and remedies of a secured
party under applicable law and at equity. Without in any way limiting the
generality of the foregoing, the Lender shall also have, in addition to all
rights and remedies set forth in the Deed of Trust and the other Loan Documents,
the right to:

(a)         Termination.  Cancel the Lender’s obligations arising under this
Agreement, including without limitation the cancellation and termination of any
obligation to advance funds hereunder or under the Loan.

(b)         Acceleration.  Declare any or all of the Obligations immediately due
and payable, terminate any and all Swap Contracts and demand payment of the
principal sum due thereunder, with interest, advances, costs, and attorneys’
fees, and enforce collection of such payment by foreclosure of the Deed of Trust
or the enforcement of any of the other Loan Documents, or other appropriate
action. Upon any such declaration, the Obligations shall thereupon be
immediately due and payable, without presentment, demand, protest, notice of
protest, notice of acceleration or of intention to accelerate or any other
notice or declaration of any kind, all of which are hereby expressly waived by
the Borrower.

(c)         Application of Amounts in Account.  Apply any sums in the Account to
the sums owing under the Loan Documents.

(d)         Specific Performance.  Institute appropriate proceedings to
specifically enforce performance of the terms and conditions of this Agreement.

(e)         Taking of Possession.  With or without legal process, take
possession of the Land and Improvements, remove the Borrower and all agents,
employees and contractors of the Borrower from the Land and Improvements,
complete the work of construction, market, operate, and sell or lease the Land
and/or Improvements and enforce any of its other rights and remedies under the
Security Documents. For this purpose, the Borrower irrevocably appoints the
Lender as its attorney in fact, which agency is coupled with an interest. As
attorney in-fact, the Lender may, in the Borrower’s name, take or omit to take
any action the Lender may deem appropriate, including, without limitation,
exercising the Borrower’s rights under the Loan Documents and all contracts
concerning the Land and/or Improvements.

(f)         Set-off.  Set-off and apply, to the maximum extent permitted by law,
any and all deposits, funds or assets at any time held by the Lender, and any
and all other indebtedness owing

 

- 55 -



--------------------------------------------------------------------------------

by the Lender, to or for the benefit, credit or account of the Borrower against
any amounts owing to the Lender under any one or more of the Loan Documents.

(g)         Receivership.  Appoint or seek appointment of a receiver, without
notice and without regard to the solvency of the Borrower or the adequacy of the
security, for the purpose of preserving the Land and Improvements, preventing
waste, and to protect all rights accruing to the Lender by virtue of this
Agreement and the Deed of Trust, and expressly to make any and all further
improvements, whether on-site or off-site, as the Lender may determine to be
necessary to complete the development and Construction of the Improvements. All
expenses incurred in connection with the appointment of such receiver, or in
protecting, preserving, or improving the Land, shall be charged against the
Borrower and shall be secured by the Deed of Trust and enforced as a lien
against the Land and Improvements.

(h)         Other Remedies.   Exercise all privileges, rights and remedies
available to it under the Security Documents and the other Loan Documents and
any and all other rights and remedies available to the Lender at law or in
equity to the extent not inconsistent with the rights specifically granted to
the Lender hereunder.

Notwithstanding the foregoing, the Lender hereby waives any setoff rights
(contractual or statutory) it has or may have against any assets of the
Guarantor held or deposited with Lender for collection of any amounts due to the
Lender by the Guarantor arising out of the Loan Documents.

8.6         Repayment of Funds Advanced.  Any funds expended by the Lender in
the exercise of its rights or remedies under this Agreement and the other Loan
Documents shall be payable by the Borrower to the Lender upon demand, together
with interest at the rate applicable to the principal balance of the Note, from
the date the funds were expended.

8.7         Rights Cumulative, No Waiver.  All the Lender’s rights and remedies
provided in this Agreement and the other Loan Documents, together with those
granted by law or at equity, are cumulative and may be exercised by the Lender
at any time. The Lender’s exercise of any right or remedy shall not constitute a
cure of any Event of Default unless all sums then due and payable to the Lender
under the Loan Documents are repaid and the Borrower has cured all other Events
of Default. No waiver shall be implied from any failure of the Lender to take,
or any delay by the Lender in taking, action concerning any Event of Default or
failure of condition under the Loan Documents, or from any previous waiver of
any similar or unrelated Event of Default or failure of condition. Any waiver or
approval under any of the Loan Documents must be in writing and shall be limited
to its specific terms. Any funds expended by the Lender in the exercise of its
rights or remedies under this Agreement and the other Loan Documents shall be
payable to the Lender upon demand, together with interest at the rate applicable
to the principal balance of the Note from the date the funds were expended.

8.8         No Liability of the Lender.  Whether or not the Lender elects to
employ any or all remedies available to it in the event of an occurrence of an
Event of Default, the Lender shall not be liable for payment of any expense
incurred in connection with the exercise of any remedy available to the Lender
or for the performance or nonperformance of any obligation of the Borrower.

8.9         Discretionary Disbursements After a Default.  During the continuance
of a Default, and at other times as permitted by the Loan Documents, the Lender
shall have the right, but not the obligation, to make disbursements and to
directly apply such disbursements to satisfy the Borrower’s obligations. The
Borrower hereby authorizes the Lender during the continuance of a Default to
hold, use, disburse and apply disbursements of Loan proceeds hereunder to
payment of Project Costs, payment or performance of the current obligations of
the Borrower under the Loan Documents (including payment of

 

- 56 -



--------------------------------------------------------------------------------

interest on the Note currently due and payable and preservation and protection
of the Improvements, but excluding any prepayment or accelerated payment of
principal or interest). During the continuance of a Default, in addition to any
other remedies which any Person may have under any of the Loan Documents or
under applicable law, the Lender shall have the right, but not the obligation,
to requisition funds hereunder and disburse them pursuant to the Deed of Trust
to enable the Construction, equipping and completion of the Improvements in
accordance with the Plans and Specifications. All sums disbursed by the Lender
pursuant to this Section or under other applicable provisions of the Loan
Documents shall be deemed Loans and Obligations for all purposes of the Loan
Documents.

ARTICLE 9.

MISCELLANEOUS PROVISIONS

9.1         INDEMNITY.  THE BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS THE LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS (EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL DEMANDS, LOSSES,
DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) OF EVERY KIND, WHETHER KNOWN OR UNKNOWN, FORSEEABLE OR UNFORSEEABLE,
WHICH SUCH INDEMNITEE MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE
PURPOSE TO WHICH THE BORROWER APPLIES THE LOAN PROCEEDS, (B) THE FAILURE OF ANY
LOAN PARTY TO PERFORM ANY OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, (C) ANY FAILURE AT ANY TIME OF ANY OF ANY LOAN
PARTY’S REPRESENTATIONS OR WARRANTIES IN ANY OF THE LOAN DOCUMENTS TO BE TRUE
AND CORRECT, (D) ANY ACT OR OMISSION BY ANY LOAN PARTY, ANY INDEMNITOR, ANY
CONSTITUENT PARTNER OR MEMBER OF THE BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR
MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO
ANY OF THE LAND OR IMPROVEMENTS, (E) ANY TRANSACTION, ACT, OMISSION, EVENT OR
CIRCUMSTANCE IN ANY WAY CONNECTED WITH THE PROJECT, INCLUDING BUT NOT LIMITED TO
ANY BODILY INJURY OR DEATH OR PROPERTY DAMAGE OCCURRING IN OR UPON OR IN THE
VICINITY OF THE PROJECT THROUGH ANY CAUSE WHATSOEVER AT ANY TIME ON OR BEFORE
THE RELEASE OF THE LIEN OF THE DEED OF TRUST, OR (F) ANY CLAIM UNDER OR WITH
RESPECT TO ANY TENANT LEASE OR ARISING UNDER THE ENVIRONMENTAL INDEMNITY
AGREEMENT, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE. THE LENDER SHALL BE ENTITLED TO APPEAR IN ANY
ACTION OR PROCEEDING WITH COUNSEL OF ITS OWN CHOICE, AND/OR TO SETTLE OR
COMPROMISE ANY CLAIM ASSERTED AGAINST IT. THE BORROWER SHALL IMMEDIATELY PAY TO
THE LENDER UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. THE BORROWER’S DUTY
AND OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE SHALL
SURVIVE TERMINATION OF THIS AGREEMENT, CANCELLATION OF THE NOTE AND THE RELEASE,
RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE SECURITY DOCUMENTS.

 

- 57 -



--------------------------------------------------------------------------------

9.2         Application of Proceeds.  After the occurrence and during the
continuance of an Event of Default, the Lender shall apply all payments and
prepayments in respect of any Obligations and all proceeds of collateral, if
any, and any enforcement action (or other realization), in the following order:
(i) first, to pay all costs and expenses incurred in connection with such sale
of collateral or enforcement action (or other realization), including reasonable
attorneys’ fees and expenses (including the expenses and other allocated costs
of internal counsel and expenses and costs associated with any collateral
disposition or enforcement actions (or other realization); (ii) second, to pay
the Obligations in respect of any fees, expenses, reimbursements or indemnities
then due under the Loan Documents to the Lender; (iii) third, to pay the ratable
payment of all accrued interest in respect of the Loan and any amounts then due
under any Swap Contract; (iv) fourth, to the ratable payment or prepayment of
principal outstanding on the Loan; and (v) fifth, to the ratable payment of all
other Obligations.

The Borrower shall remain liable and will pay, on demand, any deficiency
remaining in respect of the Obligations, together with interest thereon pursuant
to the terms of this Agreement, which interest shall constitute part of the
Obligations. The order of priority set forth above may be changed by the Lender
without necessity of notice to or consent of or approval by the Borrower or any
other Person.

9.3         Form of Documents.  The form and substance of all documents,
instruments, and forms of evidence to be delivered to the Lender under the terms
of this Agreement and any of the other Loan Documents shall be subject to the
Lender’s approval and shall not be modified, superseded or terminated in any
respect without the Lender’s prior written approval.

9.4         No Third Parties Benefited.  No person other than the Lender and the
Loan Parties and their permitted successors and assigns shall have any right of
action under any of the Loan Documents and any right of action of each Guarantor
and its permitted successors and assigns shall be limited to the Loan Documents
to which it is a party.

9.5         Notices.  All notices, demands or other communications required or
permitted to be given pursuant to the provisions of this Agreement and the other
Loan Documents shall be in writing and shall be considered as properly given if
delivered personally or sent to the address set forth on the signature page of
this Agreement (subject to change from time to time by written notice to all
other parties to this Agreement) by (a) first class United States Postal Service
mail, postage prepaid, (b) United States Postal Service registered or certified
mail, return receipt requested, postage prepaid, (c) Overnight Express Mail,
postage prepaid, or (d) personal delivery or overnight commercial courier
service, charges prepaid (with receipt acknowledgement); provided, however, that
notice of default may only be sent by one (or more) of the methods described in
clauses (b) through (d) Notices so sent shall be effective three (3) days after
mailing, if mailed by first class mail, and otherwise upon receipt at the
applicable address; provided, however, that non-receipt of any communication as
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication.

9.6         Attorney-In-Fact.  The Borrower hereby irrevocably appoints and
authorizes the Lender, as the Borrower’s attorney in fact, which agency is
coupled with an interest, to execute and/or record in the Lender’s or the
Borrower’s name any notices, instruments or documents that the Lender deems
appropriate to protect the Lender’s interest under any of the Loan Documents.
The Lender hereby agrees that it shall not exercise its powers as the Borrower’s
attorney-in-fact unless an Event of Default has occurred and is continuing.

9.7         Actions.  The Borrower agrees that the Lender, in exercising the
rights, duties or liabilities of the Lender or the Borrower under the Loan
Documents, may commence, appear in or defend any action or proceeding purporting
to affect the Land, the Construction, the Improvements, or the Loan Documents
and the Borrower shall immediately reimburse the Lender upon demand for all such
expenses

 

- 58 -



--------------------------------------------------------------------------------

so incurred or paid by the Lender, including, without limitation, reasonable
attorneys’ fees and expenses and court costs.

9.8         Relationship of Parties.  The relationship of the Borrower and the
Lender under the Loan Documents is, and shall at all times remain, solely that
of borrower and lender, and the Lender neither undertakes nor assumes any
responsibility or duty to the Borrower or to any third party with respect to the
Land or Improvements, except as expressly provided in this Agreement and the
other Loan Documents.

9.9         Delay Outside Lender’s Control.  The Lender shall not be liable in
any way to the Borrower or any third party for the Lender’s failure to perform
or delay in performing under the Loan Documents (and the Lender may suspend or
terminate all or any portion of the Lender’s obligations under the Loan
Documents) if such failure to perform or delay in performing results directly or
indirectly from, or is based upon, the action, inaction, or purported action, of
any governmental or local authority, or because of war, rebellion, insurrection,
strike, lock out, boycott or blockade (whether presently in effect, announced or
in the sole judgment of the Lender deemed probable), or from any Act of God or
other cause or event beyond the Lender’s control.

9.10       Enforcement.  If any attorney is engaged by the Lender to enforce or
defend any provision of this Agreement or any of the other Loan Documents, or as
a consequence of any Event of Default under the Loan Documents, with or without
the filing of any legal action or proceeding, and including, without limitation,
any fees and expenses incurred in any bankruptcy proceeding of the Borrower,
then the Borrower shall immediately pay to the Lender, upon demand, the amount
of all reasonable attorneys’ fees actually incurred, without reference to
statutory or other presumptions, and expenses and all costs incurred by the
Lender in connection therewith, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance of the Note as specified therein.

9.11       Immediately Available Funds.  Unless otherwise expressly provided for
in this Agreement, all amounts payable by the Borrower to the Lender shall be
payable only in United States currency, immediately available funds.

9.12       Lender’s Consent.  Wherever in this Agreement there is a requirement
for the Lender’s consent and/or a document to be provided or an action taken “to
the satisfaction of the Lender”, it is understood by such phrase that the Lender
shall exercise its consent, right or judgment in a reasonable manner given the
specific facts and circumstance applicable at the time, and such consent shall
not be unreasonably withheld, conditioned or delayed.

9.13       Loan Sales and Participations; Disclosure of Information.

(a)         The Borrower agrees that the Lender may elect, at any time, to sell
or assign all or any portion of its rights and obligations under the Loan
Documents, and that any such sale or assignment may be to one or more financial
institutions, private investors, and/or other entities, at the Lender’s sole
discretion. The Borrower further agrees that the Lender may disseminate to any
such actual or potential purchaser(s) or assignee(s) all documents and
information (including, without limitation, all financial information) which has
been or is hereafter provided to or known to the Lender with respect to: (i) the
Land and Improvements and its operation, (ii) the Project and the Construction,
and/or (iii) any party connected with the Loan (including, without limitation,
any Loan Party, any partner, joint venturer or member of any Loan Party, any
joint venturer or member of any Loan Party and any Indemnitor) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information

 

- 59 -



--------------------------------------------------------------------------------

and instructed to keep such information confidential). In the event of any such
sale or assignment, the Lender and the parties to such transaction shall share
in the rights and obligations of the Lender as set forth in the Loan Documents
only as and to the extent they agree among themselves. In connection with any
such sale or assignment, the Borrower further agrees that the Loan Documents
shall be sufficient evidence of the obligations of the Borrower to each
purchaser or assignee, and upon written request by the Lender, the Borrower
shall enter into such amendments or modifications to the Loan Documents as may
be reasonably required in order to evidence any such sale or assignment. The
indemnity obligations of the Borrower under the Loan Documents shall also apply
with respect to any purchaser or assignee.

(b)         The Borrower understands that the Lender may from time to time enter
into a participation agreement or agreements with one or more participants
pursuant to which each such participant shall be given a participation in the
Loan and that any such participant may from time to time similarly grant to one
or more subparticipants subparticipations in the Loan. The Borrower agrees that
any participant or subparticipant may exercise any and all rights of a
lienholder or set-off with respect to the Borrower, as fully as if such
participant or subparticipant had made a loan directly to the Borrower in the
amount of the participation or subparticipation given to such participant or
subparticipant in the Loans. For the purposes of this Section only, the Borrower
shall be deemed to be directly obligated to each participant or subparticipant
in the amount of its participation interest in the amount of the principal of,
and interest on, the Loans. Nothing contained in this Section shall affect the
Lender’s right of set-off (under the Loan Documents or applicable law) with
respect to the entire amount of the Loans, notwithstanding any such
participation or subparticipation. The Borrower further agrees that the Lender
may disseminate to any such actual or potential participant all documents and
information (including, without limitation, all financial information) which has
been or is hereafter provided to or known to the Lender with respect to: (i) the
Land and Improvements and its operation, (ii) the Project and the Construction,
and/or (iii) any party connected with the Loan (including, without limitation,
any Loan Party, any partner, joint venturer or member of any Loan Party, any
joint venturer or member of any Loan Party and any Indemnitor). In connection
with any such participation, the Borrower further agrees that the Loan Documents
shall be sufficient evidence of the obligations of the Borrower to each
participant, and upon written request by the Lender, the Borrower shall enter
into such amendments or modifications to the Loan Documents as may be reasonably
required in order to evidence any such participation.

(c)         Anything in this Agreement to the contrary notwithstanding, and
without the need to comply with any of the formal or procedural requirements of
this Agreement, including this Section, the Lender may at any time and from time
to time pledge and assign all or any portion of its rights under all or any of
the Loan Documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from its obligations hereunder.

9.14         Capital Adequacy.  If the Lender or any participant in the Loan
determines in its good faith discretion that compliance with any law or
regulation or with any guideline or request from any central bank or other
governmental agency (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by the Lender
or such participant, or any corporation controlling the Lender or such
participant, as a consequence of, or with reference to, the Lender’s or such
participant’s or such corporation’s commitments with respect to the Loans or its
making or maintaining advances with respect to the Loans below the rate which
the Lender or such participant or such corporation controlling the Lender could
have achieved but for such compliance (taking into account the customary
policies of the Lender or such participant or corporation with regard to
capital), then the Borrower shall, from time to time, within ten (10) days after
written demand by the Lender or such participant, pay to the Lender or such
participant additional amounts sufficient to compensate the Lender

 

- 60 -



--------------------------------------------------------------------------------

or such participant or such corporation controlling the Lender to the extent
that the Lender determines in its good faith discretion such increase in capital
is allocable to the Lender’s obligations with respect to the Loans hereunder.

9.15       Lender’s Agents.  The Lender may designate an agent or independent
contractor to exercise any of the Lender’s rights under this Agreement and any
of the other Loan Documents. Any reference to the Lender in any of the Loan
Documents shall include the Lender’s agents, employees or independent
contractors. The Borrower shall pay the costs of such agent or independent
contractor either directly to such person or to the Lender in reimbursement of
such costs, as applicable.

9.16       Tax Service.  The Lender is authorized to secure, at the Borrower’s
expense, a tax service contract with a third party vendor which shall provide
tax information on the Land, Improvements and Project satisfactory to the
Lender.

9.17       WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE
HAVE TO TRIAL BY JURY.

9.18       Severability.  If any provision or obligation under this Agreement
and the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that provision shall be
deemed severed from the Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal, or unenforceable provision had never been
a part of the Loan Documents, provided, however, that if the rate of interest or
any other amount payable under the Note or this Agreement or any other Loan
Document, or the right of collectability therefor, are declared to be or become
invalid, illegal or unenforceable, the Lender’s obligations to make advances
under the Loan Documents shall not be enforceable by the Borrower.

9.19       Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions of this Agreement, the terms of the Loan
Documents shall bind and inure to the benefit of the heirs, successors and
assigns of the parties.

9.20       Time.  Time is of the essence of each and every term of this
Agreement.

9.21       Headings; Date.  All article, section or other headings appearing in
this Agreement and any of the other Loan Documents are for convenience of
reference only and shall be disregarded in construing this Agreement and any of
the other Loan Documents. The date of the Loan Documents is for reference
purposes only.

 

- 61 -



--------------------------------------------------------------------------------

9.22       Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with the laws of the State of North Carolina, except
to the extent preempted by federal laws. The Borrower and all persons and
entities in any manner obligated to the Lender under the Loan Documents consent
to the jurisdiction of any federal or state court within the State of North
Carolina having proper venue and also consent to service of process by any means
authorized by North Carolina or federal law.

9.23       USA Patriot Act Notice; Compliance.  The USA Patriot Act of 2001
(Public Law 107-56) and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, the Lender (for itself and/or as agent for
all purchasers, assignees or participants described in Section 9.13 hereunder)
may from time-to-time request, and the Borrower shall provide to the Lender, the
Borrower’s name, address, tax identification number and/or such other
identification information as shall be necessary for the Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

9.24       Integration; Interpretation.  The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments, renewals or extensions now or hereafter approved by the Lender
in writing.

9.25       Counterparts.  To facilitate execution, this document may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

9.26       Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Note and shall remain in full force and
effect until this Agreement is terminated and all Obligations are paid in full.

9.27       No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and, except not exclusive of any rights, remedies, powers and
privileges provided by law.

9.28       Authorization to File Financing Statements; Power of Attorney.  The
Borrower hereby authorizes the Lender at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
as authorized by applicable law, required by the Lender to establish or maintain
the validity, perfection and priority of the security interests granted by the
Security Documents. For purposes of such filings, the Borrower agrees to furnish
any information requested by the Lender promptly upon request by the Lender. The
Borrower also ratifies its

 

- 62 -



--------------------------------------------------------------------------------

authorization for the Lender to have filed any like initial financing
statements, amendments thereto or continuation statements if filed prior to the
date of this Agreement. The Borrower hereby irrevocably constitutes and appoints
the Lender and any officer or agent of the Lender, with full power of
substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of the Borrower or in the Borrower’s
own name to execute in the Borrower’s name any such documents and to otherwise
carry out the purposes of this Section, to the extent that the Borrower’s
authorization above is not sufficient. To the extent permitted by law, the
Borrower hereby ratifies all acts said attorneys-in-fact shall lawfully do, have
done in the past or cause to be done in the future by virtue hereof. This power
of attorney is a power coupled with an interest and shall be irrevocable.

(Signatures Commence on the Following Page.)

 

- 63 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date appearing on the first page of this Agreement.

 

  BORROWER:  

GGT CRESCENT ALEXANDER NC VENTURE, LLC,

a Delaware limited liability company

  By:   

Crescent Alexander Village I, LLC, a Delaware

limited liability company, its Operating Member

     By:   

Crescent Resources, LLC, a Georgia limited

liability company, its sole manager

        By:    /S/ Brian J. Natwick         Name:      Brian J. Natwick        
Title:       President-Multifamily Division  

Borrower’s Address:

 

227 W. Trade Street

Suite 1000

Charlotte, NC 28202

Attention: Brian J. Natwick

 

LENDER:

 

REGIONS BANK

 

  By:    /S/ Matthew R. Genett  

Name: Matthew R. Genett

Title: Assistant Vice President

 

Lender’s Address:

 

Regions Bank

6805 Morrison Blvd., Suite 100

Charlotte, North Carolina 28211

Attention: Matthew R. Genett

 

- 64 -



--------------------------------------------------------------------------------

Schedule 1

Budget

[Omitted as not necessary to understanding the Agreement]

Schedule 2

Description of Land

[Omitted as not necessary to understanding the Agreement]

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Omitted as not necessary to understanding the Agreement]

EXHIBIT B

Form of Officer’s Certificate

[Omitted as not necessary to understanding the Agreement]

EXHIBIT C

SURVEY REQUIREMENTS

[Omitted as not necessary to understanding the Agreement]